 



PREPARED BY AND WHEN
RECORDED RETURN TO:
Holly Corporation
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attn: General Counsel
MORTGAGE, LINE OF CREDIT MORTGAGE AND DEED OF TRUST
(WITH SECURITY AGREEMENT AND FINANCING STATEMENT)
BY
HEP PIPELINE, L.L.C.,
A DELAWARE LIMITED LIABILITY COMPANY,
AS GRANTOR
TO
JOHN N. PATTERSON,
AS TRUSTEE
FOR THE BENEFIT OF
HOLLY CORPORATION,
A DELAWARE CORPORATION
AS BENEFICIARY
DATED EFFECTIVE AS OF FEBRUARY 29, 2008
THIS INSTRUMENT GRANTS A SECURITY INTEREST BY A TRANSMITTING UTILITY.
THIS INSTRUMENT COVERS GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL
PROPERTY DESCRIBED HEREIN AND IS TO BE FILED FOR RECORD IN THE RECORDS WHERE
MORTGAGES ON REAL ESTATE ARE RECORDED. ADDITIONALLY, THIS INSTRUMENT SHOULD BE
APPROPRIATELY INDEXED, NOT ONLY AS A MORTGAGE, BUT ALSO AS A FINANCING STATEMENT
COVERING GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL PROPERTY DESCRIBED
HEREIN. THE MAILING ADDRESSES OF THE GRANTOR (DEBTOR) AND BENEFICIARY
(BENEFICIARY) ARE SET FORTH IN THIS INSTRUMENT.

 



--------------------------------------------------------------------------------



 



MORTGAGE, LINE OF CREDIT MORTGAGE AND DEED OF TRUST
(WITH SECURITY AGREEMENT AND FINANCING STATEMENT)
     This MORTGAGE, LINE OF CREDIT MORTGAGE AND DEED OF TRUST (WITH SECURITY
AGREEMENT AND FINANCING STATEMENT) (hereinafter referred to as this “Deed of
Trust”), is entered into effective as of the 29th day of February, 2008, by HEP
PIPELINE, L.L.C., a Delaware limited liability company (hereinafter referred to
as “Grantor”), a subsidiary of Holly Energy Partners, L.P., a Delaware limited
partnership (“HEP”), whose address for notice hereunder is at 100 Crescent
Court, Suite 1600, Dallas, Texas 75201-6927, Attention: General Counsel,
facsimile number (214) 871-3523, to John N. Patterson, Trustee (hereinafter
referred to in such capacity as “Trustee”), whose address is PO Box 9570, Santa
Fe, New Mexico 87504, for the benefit of the herein below defined Beneficiary.
WITNESSETH:
ARTICLE 1
DEFINITIONS

1.1   Definitions. As used herein, the following terms shall have the following
meanings:

(a) Affiliate: With respect to a specified Person, any other Person controlling,
controlled by or under common control with that first Person. As used in this
definition, the term “control” includes (i) with respect to any Person having
voting shares or the equivalent and elected directors, managers or Persons
performing similar functions, the ownership of or power to vote, directly or
indirectly, shares or the equivalent representing more than 50% of the power to
vote in the election of directors, managers or Persons performing similar
functions, (ii) ownership of more than 50% of the equity or equivalent interest
in any Person and (iii) the ability to direct the business and affairs of any
Person by acting as a general partner, manager or otherwise.
(b) Beneficiary: Holly Corporation, a Delaware corporation whose address for
notice hereunder is 100 Crescent Court, Suite 1600, Dallas, Texas 75201-6927,
Attention: General Counsel.
(c) Contracts: The Pipeline Contracts.
(d) Deed of Trust: Shall have the meaning set forth in the introductory
paragraph hereof.
(e) Easements: The Pipeline Easements.
(f) Event of Default: Any happening or occurrence described in Article 7 of this
Deed of Trust.
(g) Fixtures: All materials, supplies, equipment, apparatus and other items now
or hereafter acquired by Grantor and now or hereafter attached to, installed in
or used in

1



--------------------------------------------------------------------------------



 



connection with (temporarily or permanently) the Real Property or the Pipelines,
together with all accessions, replacements, betterments and substitutions for
any of the foregoing and the proceeds thereof.
(h) Governmental Entity: Any court, governmental department, commission,
council, board, bureau, agency or other judicial, administrative, regulatory,
legislative or other instrumentality of the United States of America or any
foreign country, or any state, county, municipality or local governmental body
or political subdivision or any such other foreign country.
(i) Grantor: The above defined Grantor, whether one or more, and any and all
subsequent owners of the Mortgaged Property or any part thereof.
(j) Impositions: All real estate and personal property taxes; water, gas, sewer,
electricity and other utility rates and charges; charges for any easement,
license or agreement maintained for the benefit of the Mortgaged Property; and
all other taxes, charges and assessments and any interest, costs or penalties
with respect thereto, general and special, ordinary and extraordinary, foreseen
and unforeseen, of any kind and nature whatsoever which at any time prior to or
after the execution hereof may be assessed, levied or imposed upon the Mortgaged
Property or the ownership, use, occupancy or enjoyment thereof.
(k) Improvements: The Pipeline Improvements.
(l) Leases: Any and all leases, subleases, licenses, concessions or other
agreements (written or verbal, now or hereafter in effect) which grant a
possessory interest in and to, or the right to use, the Mortgaged Property, and
all other agreements, such as utility contracts, maintenance agreements and
service contracts, which in any way relate to the use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property, save and except
any and all leases, subleases or other agreements pursuant to which Grantor is
granted a possessory interest in the Real Property.
(m) Legal Requirements: (i) Any and all laws, statutes, codes, rules,
regulations, ordinances, judgments, orders, writs, decrees, requirements or
determinations of any Governmental Entity, and (ii) to the extent not covered by
clause (i) immediately above, any and all requirements of permits, licenses,
certificates, authorizations, concessions, franchises or other approvals granted
by any Governmental Entity.
(n) Mortgaged Property: The Pipeline Assets, together with:
(i) all rights, privileges, tenements, hereditaments, rights-of-way, easements,
appendages and appurtenances in anywise appertaining thereto, and all right,
title and interest of Grantor in and to any streets, ways, alleys, strips or
gores of land adjoining the Real Property or any part thereof; and
(ii) all betterments, additions, alterations, appurtenances, substitutions,
replacements and revisions thereof and thereto and all reversions and remainders
therein; and

2



--------------------------------------------------------------------------------



 



(iii) all other property and rights of Grantor of every kind and character to
the extent specifically relating to and used or to be used solely in connection
with the foregoing property, and all proceeds and products of any of the
foregoing.
As used in this Deed of Trust, the term “Mortgaged Property” shall be expressly
defined as meaning all or, where the context permits or requires, any portion of
the above, and all or, where the context permits or requires, any interest
therein. Notwithstanding anything to the contrary herein, in no event shall the
term “Mortgaged Property” include any Product owned by third parties that may be
shipped through or stored at or in any of the Mortgaged Property.
(o) Obligations: Shall have the meaning given such term in Section 2.1.
(p) Permits: The Pipeline Permits.
(q) Permitted Encumbrances: Any of the following matters:
(i) any (A) inchoate liens, security interests or similar charges constituting
or securing the payment of expenses which were incurred incidental to the
ownership and operation of the Pipelines (collectively, the “Operations”) or the
operation, storage, transportation, shipment, handling, repair, construction,
improvement or maintenance of the Mortgaged Property, and (B) materialman’s,
mechanics’, repairman’s, employees’, contractors’, operators’, warehousemen’s,
barge or ship owner’s and carriers’ liens or other similar liens, security
interests or charges for liquidated amounts arising in the ordinary course of
business incidental to the conduct of the Operations or the ownership and
operation of the Mortgaged Property, securing amounts the payment of which is
not delinquent and that will be paid in the ordinary course of business or, if
delinquent, that are being contested in good faith with any action or proceeding
to foreclose or attach any of the Mortgaged Property on account thereof properly
stayed; (ii) any liens or security interests for Taxes not yet delinquent or, if
delinquent, that are being contested in good faith in the ordinary course of
business with any action or proceeding to foreclose or attach any of the
Mortgaged Property on account thereof properly stayed; (iii) any liens or
security interests reserved in leases, rights of way or other real property
interests for rental or for compliance with the terms of such leases, rights of
way or other real property interests, provided payment of the debt secured is
not delinquent or, if delinquent, is being contested in good faith in the
ordinary course of business with any action or proceeding to foreclose or attach
any of the Mortgaged Property on account thereof properly stayed; (iv) all prior
reservations of minerals in and under or that may be produced from any of the
lands constituting part of the Mortgaged Property or on which any part of the
Mortgaged Property is located; (v) all liens (other than liens for borrowed
money), security interests, charges, easements, restrictive covenants,
encumbrances, contracts, instruments, obligations, discrepancies, conflicts,
shortages in area or boundary lines, encroachments or protrusions, or
overlapping of improvements, defects, irregularities and other matters affecting
or encumbering title to the Mortgaged Property which individually or in the

3



--------------------------------------------------------------------------------



 



aggregate are not such as to unreasonably or materially interfere with or
prevent any material operations conducted on the Mortgaged Property; (vi) rights
reserved to or vested in any Governmental Entity to control or regulate any of
the Mortgaged Property or the Operations and all Legal Requirements of such
authorities, including any building or zoning ordinances and all environmental
laws; (vii) any contract, easement, instrument, lien, security instrument,
permit, amendment, extension or other matter entered into by a party in
accordance with the terms of the Purchase Agreement (as defined in the Pipelines
Agreement) or in compliance with the approvals or directives of the other party
made pursuant to such Purchase Agreement; (viii) all Post-Closing Consents (as
defined in the Purchase Agreement); (ix) defects in the early chain of the title
consisting of the mere failure to recite marital status in a document or
omissions of successions of heirship proceedings, unless such failure or
omission results in another Person’s superior claim of title to the Pipeline
Easements or relevant portion thereof; (x) any assertion of a defect based on a
lack of a survey with respect to the Pipelines; (xi) any title defect affecting
(or the termination or expiration of) any easement, right of way, leasehold
interest or fee interest affecting property over which the Pipelines pass which
has been replaced prior to the date of this Deed of Trust by an easement, right
of way, leasehold interest or fee interest covering substantially the same land
or the portion thereof used by Beneficiary or its Affiliates; and (xii) all
Senior Liens.
(r) Person: An individual, a corporation, a partnership, a limited liability
company, an association, a trust, or any other entity or organization,
including, without limitation, any Governmental Entity.
(s) Personalty: The Pipeline Equipment, and all other personal property (other
than the Fixtures) and intangible assets of any kind or character as defined in
and subject to the provisions of the Uniform Commercial Code Article 9 — Secured
Transactions, as the same is codified and in effect in New Mexico, which are now
or hereafter located or to be located upon, within or about the Real Property,
or which are or may be used in or related to the planning, development,
financing or operation of the Mortgaged Property, together with all accessories,
replacements and substitutions thereto or therefor and the proceeds thereof.
(t) Pipeline Assets: All of the following assets, properties and rights, whether
real, personal or mixed, which are owned or held for use by Grantor solely in
connection with the ownership or operation of those certain pipelines described
on Exhibit G (the “Pipelines”):
(i) All parcels of fee simple real property now or hereafter owned by Grantor on
which any part of the Pipelines are located including, without limitation, the
property held in fee by Grantor described on Exhibit A, if any (collectively,
the “Pipeline Fee Land”);

4



--------------------------------------------------------------------------------



 



(ii) All leases of real property now or hereafter entered into or acquired by
Grantor on which all or a part of the Pipelines are located, including, without
limitation, the leases described on Exhibit B, if any (the “Pipeline Leases”);
(iii) All easements, rights-of-way, property use agreements, line rights and
real property licenses (including right-of-way permits from railroads and road
crossing permits or other right-of-way permits from Governmental Entities)
required to operate the Pipelines now or hereafter entered into or acquired by
Grantor, including, without limitation, the easements, rights-of-way, property
use agreements, line rights and real property licenses described on Exhibit C
(the “Pipeline Easements”);
(iv) All structures, fixtures and appurtenances (A) located on the Pipeline Fee
Land, (B) located on the land subject to the Pipeline Leases, or (C) located
within the Pipeline Easements, and now or hereafter owned by Grantor, including,
without limitation, any buildings, pipelines, pumping facilities, refinery
tanks, crude oil tanks and crude oil pipeline tanks described on Exhibit D
(collectively, the “Pipeline Improvements”);
(v) To the extent same do not constitute Pipeline Improvements, any and all
fittings, cathodic protection ground beds, rectifiers, other cathodic or
electric protection devices, tanks, machinery, engines, pipes, pipelines,
valves, valve boxes, connections, gates, scraper trap extenders,
telecommunication facilities and equipment (including microwave and other
transmission towers), lines, wires, computer hardware, fixed or mobile machinery
and equipment, vehicle refueling tanks, pumps, heating and non-pipeline pumping
stations, fittings, tools, furniture and metering equipment now owned or
hereafter acquired by Grantor (the “Pipeline Equipment”);
(vi) The contracts, agreements, leases and other legally binding rights and
obligations of Grantor described on Exhibit E, if any, but excluding those
contracts and agreements constituting Pipeline Leases and Pipeline Easements
(the “Pipeline Contracts”);
(vii) Intellectual property rights and related computer software;
(viii) All permits, licenses, certificates, authorizations, registrations,
orders, waivers, variances and approvals now or hereafter granted by any
Governmental Entity to Grantor or its predecessors in interest pertaining solely
to the ownership or operation of the Pipelines, including, without limitation,
those permits, licenses, certificates, authorizations, registrations, orders,
waivers, variances and approvals described on Exhibit F, in each case to the
extent the same are assignable (the “Pipeline Permits”); and
(ix) All records and documents now or hereafter acquired by Grantor relating
solely to the ownership, condition or operation of the Pipeline Assets (the
“Pipeline Records”).

5



--------------------------------------------------------------------------------



 



(u) Pipeline Contracts: Shall have the meaning set forth in subsection (vi) of
the definition of Pipeline Assets.
(v) Pipeline Easements: Shall have the meaning set forth in subsection (iii) of
the definition of Pipeline Assets.
(w) Pipeline Equipment: Shall have the meaning set forth in subsection (v) of
the definition of Pipeline Assets.
(x) Pipeline Fee Land: Shall have the meaning set forth in subsection (i) of the
definition of Pipeline Assets.
(y) Pipeline Improvements: Shall have the meaning set forth in subsection
(iv) of the definition of Pipeline Assets.
(z) Pipeline Leases: Shall have the meaning set forth in subsection (ii) of the
definition of Pipeline Assets.
(aa) Pipeline Permits: Shall have the meaning set forth in subsection (viii) of
the definition of Pipeline Assets.
(bb) Pipeline Real Property: Collectively, the Pipeline Fee Land, the Pipeline
Leases, the Pipeline Improvements and the Pipeline Easements.
(cc) Pipeline Records: Shall have the meaning set forth in subsection (ix) of
the definition of Pipeline Assets.
(dd) Pipelines: Shall have the meaning set forth in the first paragraph of the
definition of Pipeline Assets.
(ee) Pipelines Agreement: That certain Pipelines and Tankage Agreement dated
effective as of February 29, 2008, by and among Beneficiary, Navajo Pipeline
Co., L.P., a Delaware limited partnership, Navajo Refining Company, L.L.C., a
Delaware limited liability company, Woods Cross Refining Company, L.L.C., a
Delaware limited liability company, HEP, Holly Energy Partners—Operating, L.P.,
a Delaware limited partnership, Grantor and HEP Woods Cross, L.L.C., a Delaware
limited liability company.
(ff) Product: Crude oil, gas oil, diesel, kerosene, casinghead, naphtha, normal
butane and isobutane transported through the Pipelines.
(gg) Purchase Agreement: That certain Purchase and Sale Agreement dated
effective as of February 29, 2008 by and among Beneficiary, Navajo Pipeline Co.,
L.P., a Delaware limited partnership, Woods Cross Refining Company, L.L.C., a
Delaware limited liability company, Navajo Refining Company, L.L.C., a Delaware
limited liability company, HEP, Holly Energy Partners — Operating, L.P., a
Delaware limited partnership, HEP Woods Cross, L.L.C., a Delaware limited
liability company, and Grantor.

6



--------------------------------------------------------------------------------



 



(hh) Real Property: The Pipeline Real Property.
(ii) Security Documents: This Deed of Trust and any and all other documents now
or hereafter executed by Grantor or any other Person to evidence or secure the
performance of the Obligations.
(jj) Senior Bank Liens: Collectively, (i) each lien and security interest in all
or any portion of the Mortgaged Property heretofor or hereafter granted by
Grantor or its Affiliates under the Senior Credit Agreement, and (ii) each lien
and security interest in all or any portion of the Mortgaged Property hereafter
granted by any Person who acquires an interest in all or any portion of the
Mortgaged Property securing senior debt of such Person.
(kk) Senior Credit Agreement: That certain Amended and Restated Credit Agreement
dated as of August 27, 2007 (as extended, amended, supplemented, restated,
replaced or refinanced in whole or in part, from time to time) among Holly
Energy Partners — Operating, L.P., a Delaware limited partnership, the banks
party thereto from time to time, and Union Bank of California, N.A., in its
capacity as administrative agent (or any assignee of or successor to such
administrative agent).
(ll) Senior Lien: Collectively, the Senior Bank Liens and each other lien and
security interest as to which the lien and security interest granted pursuant to
this Deed of Trust shall be subordinated thereto pursuant to the terms of a
Subordination, Non-Disturbance and Attornment Agreement in substantially the
form of Attachment 1 hereto executed by the Beneficiary and the holder of such
lien and security interest and recorded in the Official Public Records of Real
Property of Eddy County, New Mexico.
(mm) Taxes: Any and all federal, state, local, foreign and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, license, leases, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, or assessments.
ARTICLE 2
GRANT

2.1   Grant. To secure and enforce the prompt performance and compliance by the
Partnership Entities (as defined in the Pipelines Agreement) of all obligations
set forth for such Persons in Section 2(f), Section 7, and Section 11(b) of the
Pipelines Agreement, plus all claims (as such term is defined in the Bankruptcy
Code) of or damages owed to the Beneficiary against the Partnership Entities
and/or the Mortgaged Property resulting from any rejection of the Pipelines
Agreement by any such Person in any bankruptcy or insolvency proceeding
involving any Partnership Entity, and any reasonable costs and expenses
(including, but not limited to, attorneys’ and experts’ fees and court costs)
incurred by Beneficiary in enforcing and exercising its rights hereunder
(collectively, the “Obligations”), Grantor has GRANTED, BARGAINED, SOLD and
CONVEYED, and

7



--------------------------------------------------------------------------------



 



    by these presents does GRANT, BARGAIN, SELL and CONVEY, unto Trustee the
Mortgaged Property, subject, however, to the Permitted Encumbrances, TO HAVE AND
TO HOLD the Mortgaged Property unto Trustee, forever, and Grantor does hereby
bind itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title
to the Mortgaged Property unto Trustee against every Person whomsoever lawfully
claiming or to claim the same or any part thereof other than against any holder
of any Senior Lien; provided, however, that this grant shall terminate upon the
full performance and discharge of all of the Obligations and in accordance with
the other terms set forth herein.

2.2   Maximum Secured Indebtedness. THE OUTSTANDING INDEBTEDNESS SECURED BY
PROPERTY LOCATED IN NEW MEXICO SHALL NOT AT ANY ONE TIME EXCEED THE AGGREGATE
MAXIMUM AMOUNT OF $225,000,000, WHICH SHALL CONSTITUTE THE MAXIMUM AMOUNT AT ANY
TIME SECURED HEREBY.

ARTICLE 3
WARRANTIES AND REPRESENTATIONS

    Grantor hereby unconditionally warrants and represents to Beneficiary as
follows:   3.1   Organization and Power. Grantor (a) is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware, and has complied with all conditions prerequisite to its
doing business in the State of New Mexico and (b) has all requisite power and
all governmental certificates of authority, licenses, permits, qualifications
and documentation to own, lease and operate its properties and to carry on its
business as now being, and as proposed to be, conducted.   3.2   Validity of
Security Documents. The execution, delivery and performance by Grantor of the
Security Documents (a) are within Grantor’s powers and have been duly authorized
by Grantor’s Manager or other necessary parties, and all other requisite action
for such authorization has been taken; (b) have received all (if any) requisite
prior governmental approval in order to be legally binding and enforceable in
accordance with the terms thereof; and (c) will not violate, be in conflict
with, result in a breach of or constitute (with due notice or lapse of time, or
both) a default under, any Legal Requirement or result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
of Grantor’s property or assets, except as contemplated by the provisions of the
Security Documents. The Security Documents constitute the legal, valid and
binding obligations of Grantor and others obligated under the terms of the
Security Documents, in accordance with their respective terms.   3.3   Lien of
this Instrument. Subject to the Senior Liens, this Deed of Trust constitutes a
valid and subsisting mortgage and deed of trust lien on the Real Property and
the Fixtures and a valid, subsisting security interest in and to, and a valid
assignment of, the Personalty and Leases, all in accordance with the terms
hereof.

8



--------------------------------------------------------------------------------



 



3.4   Litigation. There are no actions, suits or proceedings pending, or to the
knowledge of Grantor threatened, against or affecting the Grantor as a result of
or in connection with Grantor’s entering into this Deed of Trust, or involving
the validity or enforceability of this Deed of Trust or the priority of the
liens and security interests created by the Security Documents, and no event has
occurred (including specifically Grantor’s execution of the Security Documents)
which will violate, be in conflict with, result in the breach of, or constitute
(with due notice or lapse of time, or both) a default under, any Legal
Requirement or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of Grantor’s property other than
the liens and security interests created by the Security Documents.

ARTICLE 4
AFFIRMATIVE COVENANTS OF GRANTOR
     Grantor hereby unconditionally covenants and agrees with Beneficiary that,
except for the Permitted Encumbrances, Grantor will protect the lien and
security interest status of this Deed of Trust and except for the Permitted
Encumbrances, will not, without the prior written consent of Beneficiary, place,
or permit to be placed, or otherwise mortgage, hypothecate or encumber the
Mortgaged Property with, any other lien or security interest of any nature
whatsoever (statutory, constitutional or contractual) regardless of whether same
is allegedly or expressly inferior to the lien and security interest created by
this Deed of Trust, and, if any such lien or security interest is asserted
against the Mortgaged Property, Grantor will promptly, at its own cost and
expense, (a) pay the underlying claim in full or take such other action so as to
cause same to be released and (b) within five days from the date such lien or
security interest is so asserted, give Beneficiary notice of such lien or
security interest. Such notice shall specify who is asserting such lien or
security interest and shall detail the origin and nature of the underlying claim
giving rise to such asserted lien or security interest.
ARTICLE 5
NEGATIVE COVENANTS OF GRANTOR
     Grantor hereby covenants and agrees with Beneficiary that, until the full
performance and discharge of all of the Obligations, Grantor will not, without
the prior written consent of Beneficiary, create, place or permit to be created
or placed, or through any act or failure to act, acquiesce in the placing of, or
allow to remain, any mortgage, pledge, lien (statutory, constitutional or
contractual), security interest, encumbrance or charge on, or conditional sale
or other title retention agreement, regardless of whether same are expressly
subordinate to the liens of the Security Documents, with respect to, the
Mortgaged Property, other than the Permitted Encumbrances.

9



--------------------------------------------------------------------------------



 



ARTICLE 6
AFFIRMATIVE COVENANTS OF BENEFICIARY
     By its acceptance hereof, Beneficiary recognizes that (a) Grantor is
obligated or may hereafter become obligated to any of the Credit Parties (as
defined in the SNDA [defined below]) in connection with the Senior Credit
Agreement, and (b) Grantor and any future owner of the Mortgaged Property may
incur additional indebtedness or become otherwise obligated to one or more
banks, insurance companies, investment banks or other financial institutions
regularly engaged in commercial lending and/or bonds, debentures, notes and
similar instruments evidencing obligations that may be secured by liens or
security interests on some or all of Grantor’s property, including the Mortgaged
Property (the holder of such liens or security interests being a “Secured
Lender”). To the extent that any such Secured Lender notifies Beneficiary of
Secured Lender’s desire to subordinate the lien and security interest held by
Beneficiary pursuant to this Deed of Trust, Beneficiary, by its acceptance
hereof, will agree to effect such subordination by promptly executing, in one or
more counterparts, a Subordination, Non-Disturbance and Attornment Agreement in
substantially the form of Attachment 1 hereto (the “SNDA”). The subordination of
this Deed of Trust shall (i) not be effective unless and until the SNDA has been
executed by the Secured Lender, and (ii) be subject to compliance by the Secured
Lender with its obligations under Section 3 and Section 4 of the SNDA. Any
Secured Lender who is a party to an SNDA and who is in compliance with its
obligations under Section 3 and Section 4 of such SNDA is hereinafter referred
to as a “Lienholder.”
ARTICLE 7
EVENTS OF DEFAULT
     The term “Event of Default”, as used in the Security Documents, shall mean
the occurrence or happening, at any time and from time to time, of any one or
more of the following.

7.1   Breach of Deed of Trust. (a) Grantor shall (i) fail to perform or observe,
in any material respect, any covenant, condition or agreement of this Deed of
Trust to be performed or observed by Grantor, or (ii) breach any warranty or
representation made by Grantor in this Deed of Trust, and such failure or breach
shall continue unremedied for a period of thirty (30) days after receipt of
written notice thereof to the Grantor from the Beneficiary; provided, however,
that in the event such failure or breach cannot be reasonably cured within such
thirty (30) day period and Grantor has diligently proceeded (and continues to
proceed) to cure such breach, Grantor shall have an additional sixty (60) days
to cure such failure or breach, or (b) HEP shall fail to perform all of the
Obligations in full and on or before the dates same are to be performed (after
giving effect to any applicable grace and cure periods).   7.2   Voluntary
Bankruptcy. Grantor shall (a) voluntarily be adjudicated a bankrupt or
insolvent, (b) procure, permit or suffer the voluntary or involuntary
appointment of a receiver, trustee or liquidator for itself or for all or any
substantial portion of its property, (c) file any petition seeking a discharge,
rearrangement, or reorganization of its debts pursuant to the bankruptcy laws or
any other debtor relief laws of the United States or

10



--------------------------------------------------------------------------------



 



    any state or any other competent jurisdiction, or (d) make a general
assignment for the benefit of its creditors.   7.3   Involuntary Bankruptcy. If
(a) a petition is filed against Grantor seeking to rearrange, reorganize or
extinguish its debts under the provisions of any bankruptcy or other debtor
relief law of the United States or any state or other competent jurisdiction,
and such petition is not dismissed or withdrawn within sixty (60) days after its
filing, or (b) a court of competent jurisdiction enters an order, judgment or
decree appointing, without the consent of Grantor a receiver or trustee for it,
or for all or any part of its property, and such order, judgment, or decree is
not dismissed, withdrawn or reversed within sixty (60) days after the date of
entry of such order, judgment or decree.   7.4   Rejection of Pipelines
Agreement. A rejection, by or on behalf of Grantor or any other Partnership
Entity (as defined in the Pipelines Agreement), of the Pipelines Agreement in
bankruptcy.

ARTICLE 8
REMEDIES

8.1   Remedies. Subject, in each case, to the rights of any Lienholder arising
under or pursuant to the Senior Liens, and the terms and provisions of the SNDA,
and provided no material default by the Holly Entities (as defined in the
Pipelines Agreement) has occurred and is continuing, if an Event of Default
shall occur and be continuing, Beneficiary may, at Beneficiary’s election and by
or through Trustee or otherwise, exercise any or all of the following rights,
remedies and recourses:

(a) Entry Upon Mortgaged Property. Enter upon the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto. If Grantor remains in possession of all or any part of the Mortgaged
Property after an Event of Default and without Beneficiary’s prior written
consent thereto, Beneficiary may invoke any and all legal remedies to dispossess
Grantor, including specifically one or more actions for forcible entry and
detainer, trespass to try title and writ of restitution. Nothing contained in
the foregoing sentence shall, however, be construed to impose any greater
obligation or any prerequisites to acquiring possession of the Mortgaged
Property after an Event of Default than would have existed in the absence of
such sentence.
(b) Operation of Mortgaged Property. Hold, lease, manage, operate or otherwise
use or permit the use of the Mortgaged Property, either itself or by other
Persons, firms or entities, in such manner, for such time and upon such other
terms as Beneficiary may deem to be prudent and reasonable under the
circumstances (making such repairs, alterations, additions and improvements
thereto and taking any and all other action with reference thereto, from time to
time, as Beneficiary shall deem necessary or desirable), and apply all amounts
collected by Trustee or Beneficiary in connection therewith in accordance with
the provisions of Section 8.8.

11



--------------------------------------------------------------------------------



 



(c) Trustee or Receiver. Prior to, upon or at any time after, commencement of
any legal proceedings hereunder, make application to a court of competent
jurisdiction as a matter of strict right and without notice to Grantor or regard
to the adequacy of the Mortgaged Property for the satisfaction of the
Obligations for appointment of a receiver of the Mortgaged Property, and Grantor
does hereby irrevocably consent to such appointment. Any such receiver shall
have all the usual powers and duties of receivers in similar cases, including
the full power to rent, maintain and otherwise operate the Mortgaged Property
upon such terms as may be approved by the court.
(d) Other. Exercise any and all other rights, remedies and recourses granted
under this Deed of Trust.

8.2   Remedies Cumulative, Concurrent and Nonexclusive. Beneficiary shall have
all rights, remedies and recourses granted in the Pipelines Agreement and,
subject to the rights of any Lienholder arising under or pursuant to the Senior
Liens, and the terms and provisions of the SNDA, the Deed of Trust and same
(a) shall be cumulative and concurrent; (b) may be pursued separately,
successively or concurrently against Grantor or others obligated under this Deed
of Trust, or against the Mortgaged Property, or against any one or more of them,
at the sole discretion of Beneficiary; (c) may be exercised as often as occasion
therefor shall arise, it being agreed by Grantor that the exercise or failure to
exercise any of same shall in no event be construed as a waiver or release
thereof or of any other right, remedy or recourse; and (d) are intended to be,
and shall be, nonexclusive.   8.3   Obligations. Neither Grantor, any other
Partnership Entity (as defined in the Pipelines Agreement) nor any other Person
hereafter obligated for performance or fulfillment of all or any of the
Obligations shall be relieved of such obligation by reason of (a) the failure of
Trustee to comply with any request of Grantor or any other Person to enforce any
provisions of this Deed of Trust; (b) the release, regardless of consideration,
of the Mortgaged Property or the addition of any other property to the Mortgaged
Property; (c) any agreement or stipulation between any subsequent owner of the
Mortgaged Property and Beneficiary extending, renewing, rearranging or in any
other way modifying the terms of the Security Documents without first having
obtained the consent of, given notice to or paid any consideration to Grantor or
such other Person, and in such event Grantor and all such other Persons shall
continue to be liable to make payment according to the terms of any such
extension or modification agreement unless expressly released and discharged in
writing by Beneficiary; or (d) by any other act or occurrence save and except
the complete fulfillment of all of the Obligations.   8.4   Release of and
Resort to Collateral. Beneficiary may release, regardless of consideration, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by this Deed of Trust or their stature as a lien and
security interest in and to the Mortgaged Property.   8.5   Waiver of
Redemption, Notice and Marshalling of Assets. To the fullest extent permitted by
law, Grantor hereby irrevocably and unconditionally waives and releases (a)

12



--------------------------------------------------------------------------------



 



    all benefits that might accrue to Grantor by virtue of any present or future
law exempting the Mortgaged Property from attachment, levy or sale on execution
or providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption or extension of time for payment; (b) all notices of
any Event of Default or of Trustee’s election to exercise or his actual exercise
of any right, remedy or recourse provided for under this Deed of Trust; and
(c) any right to a marshalling of assets or a sale in inverse order of
alienation.   8.6   Limitation on New Mexico Redemption. Pursuant to NMSA 1978,
Section 39-5-19 (1965), the redemption period after foreclosure sale for any
Mortgaged Property situated in or otherwise subject to the laws of the State of
New Mexico shall be limited to one (1) month.   8.7   Discontinuance of
Proceedings. In case Beneficiary shall have proceeded to invoke any right,
remedy or recourse permitted under this Deed of Trust and shall thereafter elect
to discontinue or abandon same for any reason, Beneficiary shall have the
unqualified right so to do and, in such an event, Grantor and Beneficiary shall
be restored to their former positions with respect to the Obligations, the
Security Documents, the Mortgaged Property and otherwise, and the rights,
remedies, recourses and powers of Beneficiary shall continue as if same had
never been invoked.   8.8   Application of Proceeds. Subject, in each case, to
applicable law and the rights of any Lienholder arising under or pursuant to the
Senior Liens, and the terms and provisions of the SNDA (including, without
limitation, the right to receive payments otherwise due to HEP under the terms
of the Pipelines Agreement), the proceeds and other amounts generated by the
holding, operating or other use of, the Mortgaged Property shall be applied by
Trustee or Beneficiary (or the receiver, if one is appointed) to the extent that
funds are so available therefrom in the following orders of priority:

(a) first, to the payment of the costs and expenses of taking possession of the
Mortgaged Property and of holding, using, leasing, repairing and improving the
same, including without limitation (i) trustees’ and receivers’ fees, (ii) court
costs, (iii) attorneys’ and accountants’ fees, and (iv) the payment of any and
all Impositions, liens, security interests or other rights, titles or interests
equal or superior to the lien and security interest of this Deed of Trust
(except those to which the Mortgaged Property has been sold subject to and
without in any way implying Beneficiary’s prior consent to the creation
thereof);
(b) second, to the payment of all amounts which may be due to Beneficiary with
respect to the Obligations;
(c) third, to the extent permitted by law, funds are available therefor out of
the proceeds generated by the holding, operating or other use of the Mortgaged
Property and known by Beneficiary, to the payment of any indebtedness or
obligation secured by a subordinate deed of trust on or security interest in the
Mortgaged Property; and
(d) fourth, to Grantor.

13



--------------------------------------------------------------------------------



 



8.9   INDEMNITY. IN CONNECTION WITH ANY ACTION TAKEN BY TRUSTEE AND/OR
BENEFICIARY PURSUANT TO THIS DEED OF TRUST, TRUSTEE AND/OR BENEFICIARY AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, MEMBERS, EMPLOYEES,
AGENTS, REPRESENTATIVES, ATTORNEYS, ACCOUNTANTS AND EXPERTS (COLLECTIVELY THE
“INDEMNIFIED PARTIES”) SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED BY GRANTOR
RESULTING FROM (i) AN ASSERTION THAT TRUSTEE, BENEFICIARY OR INDEMNIFIED PARTY
HAS RECEIVED FUNDS FROM THE OPERATIONS OF THE MORTGAGED PROPERTY CLAIMED BY
THIRD PERSONS OR (ii) ANY ACT OR OMISSION OF TRUSTEE, BENEFICIARY OR INDEMNIFIED
PARTY IN ADMINISTERING, MANAGING, OPERATING OR CONTROLLING THE MORTGAGED
PROPERTY, INCLUDING IN EITHER CASE SUCH LOSS WHICH MAY RESULT FROM THE ORDINARY
NEGLIGENCE OF TRUSTEE, BENEFICIARY OR AN INDEMNIFIED PARTY OR WHICH MAY RESULT
FROM STRICT LIABILITY, WHETHER UNDER APPLICABLE LAW OR OTHERWISE, UNLESS SUCH
LOSS IS CAUSED BY THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF
TRUSTEE, BENEFICIARY OR ANY INDEMNIFIED PARTY NOR SHALL TRUSTEE, BENEFICIARY
AND/OR ANY INDEMNIFIED PARTY BE OBLIGATED TO PERFORM OR DISCHARGE ANY
OBLIGATION, DUTY OR LIABILITY OF GRANTOR. GRANTOR SHALL AND DOES HEREBY AGREE TO
INDEMNIFY TRUSTEE, BENEFICIARY AND EACH OF THEIR RESPECTIVE INDEMNIFIED PARTIES
FOR, AND TO HOLD THEM HARMLESS FROM, ANY AND ALL LOSSES WHICH MAY OR MIGHT BE
INCURRED BY TRUSTEE, BENEFICIARY OR INDEMNIFIED PARTY BY REASON OF THIS DEED OF
TRUST OR THE EXERCISE OF RIGHTS OR REMEDIES HEREUNDER, INCLUDING SUCH LOSSES
WHICH MAY RESULT FROM THE ORDINARY NEGLIGENCE OF TRUSTEE, BENEFICIARY OR AN
INDEMNIFIED PARTY OR WHICH MAY RESULT FROM STRICT LIABILITY, WHETHER UNDER
APPLICABLE LAW OR OTHERWISE, UNLESS SUCH LOSS IS CAUSED BY THE GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR BAD FAITH OF TRUSTEE, BENEFICIARY OR INDEMNIFIED PARTY.
SHOULD TRUSTEE, BENEFICIARY AND/OR ANY INDEMNIFIED PARTY MAKE ANY EXPENDITURE ON
ACCOUNT OF ANY SUCH LOSSES, THE AMOUNT THEREOF, INCLUDING, WITHOUT LIMITATION,
COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES, SHALL BE A DEMAND OBLIGATION
(WHICH OBLIGATION GRANTOR HEREBY EXPRESSLY PROMISES TO PAY) OWING BY GRANTOR TO
TRUSTEE AND/OR BENEFICIARY AND SHALL BEAR INTEREST FROM THE DATE EXPENDED UNTIL
PAID AT THE HIGHEST RATE ALLOWED BY LAW, SHALL BE A PART OF THE OBLIGATIONS AND
SHALL BE SECURED BY THIS DEED OF TRUST. THE LIABILITIES OF GRANTOR AS SET FORTH
IN THIS SECTION 8.9 SHALL SURVIVE THE TERMINATION OF THIS DEED OF TRUST.

14



--------------------------------------------------------------------------------



 



8.10   Limitations on Indemnifications.

(a) To the extent, if at all, but only to the extent, that NMSA 1978,
Section 56-7-1 (1971), as amended from time to time, is applicable to this Deed
of Trust or any indemnification agreements herein, any agreement to indemnify
any indemnitee given in this Deed of Trust, regardless of whether such agreement
to indemnify makes reference to this or any other limitation provision, will not
extend to liability, claims, damages, losses or expenses, including attorneys’
fees, arising out of (i) the preparation or approval of maps, drawings,
opinions, reports, surveys, change orders, designs or specifications by such
indemnitee, or the agents or employees of such indemnitee, or (ii) the giving of
or the failure to give directions or instructions by such indemnitee, or the
agents or employees of such indemnitee, where such giving or failure to give
directions or instructions is the primary cause of bodily injury to persons or
damage to property.
(b) To the extent, if at all, but only to the extent, that NMSA 1978,
Section 56-7-2 (1999), as amended from time to time, is applicable to this Deed
of Trust or any indemnification agreements herein, or agreement to indemnify any
indemnitee given in this Deed of Trust, regardless of whether such undertaking
or agreement to indemnify makes reference to this or any other limitation
provision, this Deed of Trust does not purport to indemnify such indemnitee
against loss or liability for damages arising from: (i) the sole or concurrent
negligence of such indemnitee or the agents or employees of such indemnitee;
(ii) the sole or concurrent negligence of an independent contractor who is
directly responsible to such indemnitee; or (iii) an accident that occurs in
operations carried on at the direction or under the supervision of such
indemnitee, an employee or representative of such indemnitee or in accordance
with methods and means specified by such indemnitee or the employees or
representatives of such indemnitee.
ARTICLE 9
SECURITY AGREEMENT

9.1   Security Interest. This Deed of Trust shall be construed as a deed of
trust on real property and it shall (subject to the Senior Liens) also
constitute and serve as a “Security Agreement” on personal property within the
meaning of, and shall constitute a security interest under, the Uniform
Commercial Code (as the same is codified and in effect in New Mexico) with
respect to the Personalty, Fixtures and Leases. To this end, Grantor has
GRANTED, BARGAINED, CONVEYED, ASSIGNED, TRANSFERRED, AND SET OVER, and by these
presents does GRANT, BARGAIN, CONVEY, ASSIGN, TRANSFER AND SET OVER, unto
Trustee and unto Beneficiary, a security interest in all of Grantor’s right,
title and interest in, to and under the Personalty, Fixtures and Leases to
secure the full and timely performance and discharge of the Obligations, subject
only to the Permitted Encumbrances.   9.2   Financing Statements. Grantor hereby
authorizes Beneficiary to file such “Financing Statements,” and Grantor hereby
agrees to execute and deliver such further assurances as Beneficiary may, from
time to time, consider reasonably necessary to create, perfect and preserve
Beneficiary’s security interest herein granted and Beneficiary may cause such

15



--------------------------------------------------------------------------------



 



    statements and assurances to be recorded and filed, at such times and places
as may be required or permitted by law to so create, perfect and preserve such
security interest.

9.3   Uniform Commercial Code Remedies. Subject, in each case, to the rights of
any Lienholder under or pursuant to the Senior Liens, and the terms and
provisions of the SNDA and this Deed of Trust, Beneficiary and/or Trustee shall
have all the rights, remedies and recourses (other than auction and sale rights)
with respect to the Personalty, Fixtures and Leases afforded to it by the
aforesaid Uniform Commercial Code (as the same is codified and in effect in New
Mexico) in addition to, and not in limitation of, the other rights, remedies and
recourses afforded by this Deed of Trust.   9.4   No Obligation of Trustee or
Beneficiary. The assignment and security interest herein granted shall not be
deemed or construed to constitute Trustee or Beneficiary as a trustee in
possession of the Mortgaged Property, to obligate Trustee or Beneficiary to
lease the Mortgaged Property or attempt to do same, or to take any action, incur
any expense or perform or discharge any obligation, duty or liability
whatsoever.   9.5   Fixture Filing. This Deed of Trust shall constitute a
“fixture filing” for all purposes of Article 9 of the Uniform Commercial Code,
as codified and in effect in New Mexico. All or part of the Mortgaged Property
are or are to become fixtures; information concerning the security interest
herein granted may be obtained at the addresses set forth on the first page
hereof. The address of the Secured Party (Beneficiary) is the address set forth
in Section 1.1(b) and the address of the Debtor (Grantor) is the address set
forth in the opening paragraph of this Deed of Trust.   9.6   Satisfaction and
Release. If (a) all Obligations secured hereby shall be paid, performed and
satisfied in full, (b) the Mortgaged Property (or any portion thereof, in which
case the provisions of clauses (i) through (iv) below shall be applicable only
to such portion) shall be sold, consigned, conveyed or transferred in accordance
with the provisions of the Pipelines Agreement, [and/or] (c) the Pipelines
Agreement shall be terminated, cancelled or otherwise expire, and the
Obligations of the Partnership Entities (as defined in the Pipelines Agreement)
set forth in Section 2(f) of the Pipelines Agreement shall no longer be
applicable, and/or (d) at any time Grantor’s or HEP’s (in the event Grantor does
not have a stand-alone credit rating) senior unsecured debt has an Investment
Grade Rating (as hereinafter defined) from both Moody’s Investors Service, Inc.
(“Moody’s”) and Standard & Poor’s Ratings Group (“S&P”) (or any successor to the
rating business of either thereof), then (i) this Deed of Trust shall be null
and void, (ii) the liens and security interests created by this Deed of Trust
shall be released as promptly as practicable, (iii) the Mortgaged Property shall
revert to Grantor (or the transferee in the case of clause (b) above) free and
clear of the liens and security interests created by this Deed of Trust, and
(iv) Beneficiary and Trustee (as applicable) shall execute and deliver, or cause
to be executed and delivered, instruments of satisfaction and release that are
reasonably requested by Grantor. Otherwise, this Deed of Trust shall remain and
continue in full force and effect. As used in this Section 9.6, the term
“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s, or BBB- (or the equivalent) by S&P.

16



--------------------------------------------------------------------------------



 



ARTICLE 10
CONCERNING THE TRUSTEE

10.1   No Required Action. Trustee shall not be required to take any action
toward the execution and enforcement of the trust hereby created or to
institute, appear in or defend any action, suit or other proceeding in
connection therewith where in his opinion such action will be likely to involve
him in expense or liability, unless requested so to do by a written instrument
signed by Beneficiary and, if Trustee so requests, unless Trustee is tendered
security and indemnity satisfactory to him against any and all costs, expense
and liabilities arising therefrom. Trustee shall not be responsible for the
execution, acknowledgment or validity of the Security Documents, or for the
proper authorization thereof, or for the sufficiency of the lien and security
interest purported to be created hereby, and makes no representation in respect
thereof or in respect of the rights, remedies and recourses of Beneficiary.  
10.2   Certain Rights. With the approval of Beneficiary, Trustee shall have the
right to take any and all of the following actions: (a) to select, employ and
advise with counsel (who may be, but need not be, counsel for Beneficiary) upon
any matters arising hereunder, including the preparation, execution and
interpretation of the Security Documents, and shall be fully protected in
relying as to legal matters on the advice of counsel; (b) to execute any of the
trusts and powers hereof and to perform any duty hereunder either directly or
through his agents or attorneys; (c) to select and employ, in and about the
execution of his duties hereunder, suitable accountants, engineers and other
experts, agents and attorneys-in-fact, either corporate or individual, not
regularly in the employ of Trustee, and Trustee shall not be answerable for any
act, default or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith; and (d) to take any and all other lawful action as
Beneficiary may instruct Trustee to take to protect or enforce Beneficiary’s
rights hereunder. Trustee shall not be personally liable in case of entry by
him, or anyone entering by virtue of the powers herein granted him, upon the
Mortgaged Property for debts contracted or liability or damages incurred in the
management or operation of the Mortgaged Property. Trustee shall have the right
to rely on any instrument, document or signature authorizing or supporting any
action taken or proposed to be taken by him hereunder, believed by him in good
faith to be genuine. Trustee shall be entitled to reimbursement for expenses
incurred by him in the performance of his duties hereunder and to reasonable
compensation for such of his services hereunder as shall be rendered. Grantor
will, from time to time, pay the compensation due to Trustee hereunder and
reimburse Trustee for, and save him harmless against, any and all liability and
expenses which may be incurred by him in the performance of his duties.   10.3  
Retention of Moneys. All moneys received by Trustee shall, until used or applied
as herein provided, be held in trust for the purposes for which they were
received, but need not be segregated in any manner from any other moneys (except
to the extent required by

17



--------------------------------------------------------------------------------



 



    law) and Trustee shall be under no liability for interest on any moneys
received by him hereunder.

10.4   Successor Trustees. Trustee may resign by the giving of notice of such
resignation in writing to Beneficiary. If Trustee shall die, resign or become
disqualified from acting in the execution of this trust, or shall fail or refuse
to execute the same when requested by Beneficiary so to do, or if, for any
reason, Beneficiary shall prefer to appoint a substitute trustee to act instead
of the aforenamed Trustee, Beneficiary shall have full power to appoint a
substitute trustee and, if preferred, several substitute trustees in succession
who shall succeed to all the estates, properties, rights, powers and duties of
the aforenamed Trustee. Such appointment may be executed by any authorized agent
of Beneficiary, and if such Beneficiary be a corporation and such appointment be
executed in its behalf by any officer of such corporation, such appointment
shall be conclusively presumed to be executed with authority and shall be valid
and sufficient without proof of any action by the Board of Directors or any
superior officer of the corporation. Grantor hereby ratifies and confirms any
and all acts which the aforenamed Trustee, or his successor or successors in
this trust, shall do lawfully by virtue hereof.   10.5   Perfection of
Appointment. Should any deed, conveyance or instrument of any nature be required
from Grantor by any successor Trustee to more fully and certainly vest in and
confirm to such new Trustee such estates, rights, powers and duties, then, upon
request by such Trustee, any and all such deeds, conveyances and instruments
shall be made, executed, acknowledged and delivered and shall be caused to be
recorded and/or filed by Grantor.   10.6   Succession Instruments. Any new
Trustee appointed pursuant to any of the provisions hereof shall, without any
further act, deed or conveyance, become vested with all the estates, properties,
rights, powers and trusts of its or his predecessor in the rights hereunder with
like effect as if originally named as Trustee herein; but nevertheless, upon the
written request of Beneficiary or of the successor Trustee, the Trustee ceasing
to act shall execute and deliver an instrument transferring to such successor
Trustee, upon the trusts herein expressed, all the estates, properties, rights,
powers and trusts of the Trustee so ceasing to act, and shall duly assign,
transfer and deliver any of the property and moneys held by such Trustee to the
successor Trustee so appointed in its or his place.   10.7   No Representation
by Trustee. By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Trustee or Beneficiary pursuant to the
Security Documents, including but not limited to, any officer’s certificate,
balance sheet, statement of profit and loss or other financial statement,
survey, appraisal or insurance policy, neither Trustee nor Beneficiary shall be
deemed to have warranted, consented to, or affirmed the sufficiency, legality,
effectiveness or legal effect of the same, or of any term, provision or
condition thereof, and such acceptance or approval thereof shall not be or
constitute any warranty, consent or affirmation with respect thereto by Trustee
or Beneficiary.

18



--------------------------------------------------------------------------------



 



ARTICLE 11
MISCELLANEOUS

11.1   Performance at Grantor’s Expense. The cost and expense of performing or
complying with any and all of the Obligations shall be borne solely by Grantor
and/or the other Partnership Entities to the extent provided in the Pipelines
Agreement.   11.2   Survival of Obligations. Each and all of the Obligations
shall survive the execution and delivery of the Security Documents and shall
continue in full force and effect until the Obligations have been performed and
discharged in full.   11.3   Further Assurances. Grantor, upon the request of
Trustee or Beneficiary, will execute, acknowledge, deliver and record and/or
file such further instruments and do such further acts as may be necessary,
desirable or proper to carry out more effectively the purpose of the Security
Documents and to subject to the liens and security interests thereof any
property intended by the terms thereof to be covered thereby, including
specifically but without limitation, any renewals, additions, substitutions,
replacements, betterments or appurtenances to the then Mortgaged Property.  
11.4   Recording and Filing. Grantor will cause the Security Documents and all
amendments and supplements thereto and substitutions therefor to be recorded,
filed, re-recorded and refiled in such manner and in such places as Trustee or
Beneficiary shall reasonably request, and will pay all such recording, filing,
re-recording and refiling taxes, fees and other charges.   11.5   Notices. All
notices or other communications required or permitted to be given pursuant to
this Deed of Trust shall be in writing and shall be considered as properly given
if mailed by first-class United States mail, postage prepaid, registered or
certified with return receipt requested, or by delivering same in person to the
intended addressee or by prepaid telegram. Notice so mailed shall be effective
two days following its deposit. Notice given in any other manner shall be
effective only if and when received by the addressee. For purposes of notice,
the addresses of Beneficiary and Grantor shall be as set forth in Section 1.1(b)
and the opening paragraph hereinabove, respectively; provided, however, that
either party shall have the right to change its address for notice hereunder to
any other location within the continental United States by the giving of thirty
(30) days’ notice to the other party in the manner set forth hereinabove.   11.6
  No Waiver. Any failure by Trustee or Beneficiary to insist, or any election by
Trustee or Beneficiary not to insist, upon strict performance by Grantor of any
of the terms, provisions or conditions of the Security Documents shall not be
deemed to be a waiver of same or of any other terms, provision or condition
thereof and Trustee or Beneficiary shall have the right at any time or times
thereafter to insist upon strict performance by Grantor of any and all of such
terms, provisions and conditions.   11.7   Beneficiary’s Right to Perform the
Obligations. If Grantor shall fail, refuse or neglect to make any payment or
perform any act required by the Security Documents (after

19



--------------------------------------------------------------------------------



 



    giving effect to any applicable notice and cure period), then at any time
thereafter, and without further notice to or demand upon Grantor and without
waiving or releasing any other right, remedy or recourse Beneficiary may have
because of same, Beneficiary may (but shall not be obligated to) make such
payment or perform such act for the account of and at the expense of Grantor,
and shall have the right to enter upon or in the Real Property for such purpose
and to take all such action thereon and with respect to the Mortgaged Property
as it may deem necessary or appropriate but in any case subject to the rights of
any Lienholder arising under or pursuant to the Senior Liens and the terms and
provisions of the SNDA. If Beneficiary shall elect to pay any Imposition or
other sums due with reference to the Mortgaged Property, Beneficiary may do so
in reliance on any bill, statement or assessment procured from the appropriate
Governmental Entity or other issuer thereof without inquiring into the accuracy
or validity thereof. Similarly, in making any payments to protect the security
intended to be created by the Security Documents, Beneficiary shall not be bound
to inquire into the validity of any apparent or threatened adverse title, lien,
encumbrance, claim or charge before making an advance for the purpose of
preventing or removing the same. Grantor shall indemnify Beneficiary for all
losses, expenses, damage, claims and causes of action, including reasonable
attorneys’ fees, incurred or accruing by reason of any acts performed by
Beneficiary pursuant to the provisions of this Section 11.7 or by reason of any
other provision in the Security Documents. All sums paid by Beneficiary pursuant
to this Section 11.7 and all other sums expended by Beneficiary to which it
shall be entitled to be indemnified, together with interest thereon at the
maximum rate allowed by law from the date of such payment or expenditure, shall
be secured by the Security Documents and shall be paid by Grantor to Beneficiary
upon demand.

11.8   Covenants Running with the Land. All Obligations contained in the
Security Documents are intended by the parties to be, and shall be construed as,
covenants running with the Mortgaged Property.   11.9   Successors and Assigns.
All of the terms of the Security Documents shall apply to, be binding upon and
inure to the benefit of the parties thereto, their successors and assigns, and
all other Persons claiming by, through or under them.   11.10   Severability.
The Security Documents are intended to be performed in accordance with, and only
to the extent permitted by, all applicable Legal Requirements. If any provision
of any of the Security Documents or the application thereof to any Person or
circumstance shall, for any reason and to any extent, be invalid or
unenforceable neither the remainder of the instrument in which such provision is
contained nor the application of such provision to other Persons or
circumstances nor the other instruments referred to hereinabove shall be
affected thereby, but rather shall be enforced to the greatest extent permitted
by law.   11.11   Entire Agreement and Modification. The Security Documents
contain the entire agreements between the parties relating to the subject matter
hereof and thereof and all prior agreements relative thereto which are not
contained herein or therein are terminated. Notwithstanding anything herein to
the contrary, Grantor and, by its acceptance hereof, Beneficiary hereby
acknowledge and agree that in the event that any of the terms or

20



--------------------------------------------------------------------------------



 



    provisions of this Deed of Trust conflict with any terms or provisions of
the Pipelines Agreement, the terms or provisions of the Pipelines Agreement
shall govern and control for all purposes. The Security Documents may not be
amended, revised, waived, discharged, released or terminated orally but only by
a written instrument or instruments (a) executed by the party against which
enforcement of the amendment, revision, waiver, discharge, release or
termination is asserted, and (b) consented to by the Lienholders to the extent
any such amendment, revision, waiver, discharge, release or termination would be
materially adverse to the rights of any such Lienholder. Any alleged amendment,
revision, waiver, discharge, release or termination which is not so documented
shall not be effective as to any party.

11.12   Counterparts. This Deed of Trust may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute but one instrument.   11.13   Applicable Law. This Deed of Trust
shall be construed and enforced in accordance with and governed by the laws of
the State of Texas and the laws of the United States of America, except that to
the extent that the law of the state in which a portion of the Mortgaged
Property is located (or which is otherwise applicable to a portion of the
Mortgaged Property) necessarily or appropriately governs with respect to
procedural and substantive matters relating to the creation, perfection and
enforcement of the liens, security interests and other rights and remedies of
Trustee on behalf of Beneficiary or Beneficiary granted herein, the laws of such
state shall apply as to that portion of the Mortgaged Property located in (or
otherwise subject to the laws of) such state.   11.14   No Partnership. Nothing
contained in the Security Documents is intended to, or shall be construed as,
creating to any extent and in any manner whatsoever, any partnership, joint
venture, or association between Grantor, Trustee and Beneficiary, or in any way
make Beneficiary or Trustee coprincipals with Grantor with reference to the
Mortgaged Property, and any inferences to the contrary are hereby expressly
negated.   11.15   Headings. The Article, Section and Subsection entitlements
hereof are inserted for convenience of reference only and shall in no way alter,
modify or define, or be used in construing, the text of such Articles, Sections
or Subsections.   11.16   Waiver of Stay, Moratorium, and Similar Rights.
Grantor agrees, to the full extent that it may lawfully do so, that it will not
at any time insist upon or plead or in any way take advantage of any
appraisement, valuation, stay, marshalling of assets, extension, redemption or
moratorium law now or hereafter in force and effect so as to prevent or hinder
the enforcement of the provisions of this Deed of Trust or the indebtedness
secured hereby, or any agreement between Grantor and Beneficiary or any rights
or remedies Beneficiary may have thereunder, hereunder or by law.   11.17  
Transfer of Mortgaged Property. No sale, lease, exchange, assignment, conveyance
or other transfer (each, a “Transfer”) of the Mortgaged Property will extinguish
the lien or security interest created by this Deed of Trust, except to the
extent provided in Section 9.6 of this Deed of Trust or in the Pipelines
Agreement. As a condition to any Transfer, Beneficiary may (a) require the
express assumption of the Obligations by the transferee

21



--------------------------------------------------------------------------------



 



    (with or without the release of Grantor from liability in respect thereof),
and (b) require the execution of an assumption agreement, modification
agreements, supplemental security documents and financing statements
satisfactory in form and substance to Beneficiary.   11.18   Estoppel
Certificates. Grantor and Beneficiary agree to execute and deliver from time to
time, upon the request of the other party, a certificate regarding the status of
the Pipelines Agreement, consisting of statements, if true (or if not,
specifying why not), (a) that the Pipelines Agreement is in full force and
effect, (b) the date through which payments have been paid, (c) the date of the
commencement of the term of the Pipelines Agreement, (d) the nature of any
amendments or modifications of the Pipelines Agreement, (e) to such party’s
actual knowledge without investigation, no default, or state of facts which with
the passage of time or notice (or both) would constitute a default, exists under
the Pipelines Agreement, (f) to such party’s actual knowledge without
investigation, no setoffs, recoupments, estoppels, claims or counterclaims exist
against the other party under the Pipelines Agreement, and (g) such other
factual matters as may be reasonably requested.   11.19   Final Agreement.
Grantor acknowledges receipt of a copy of this instrument at the time of
execution hereof. Grantor acknowledges that, except as incorporated in writing
in this Deed of Trust, there are not, and were not, and no persons are or were
authorized to make any representations, understandings, stipulations, agreements
or promises, oral or written, with respect to the matters addressed in this Deed
of Trust. THE WRITTEN AGREEMENTS HEREIN REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  
11.20   Other New Mexico Provisions.

(a) In addition to the requirements for giving notice set forth elsewhere in
this instrument, all notices shall be sent by regular, first-class United States
mail, postage prepaid.
(b) Notwithstanding anything to the contrary contained in this instrument, the
appointment of a receiver for the Mortgaged Property shall be in accordance with
the New Mexico Receivership Act, §44-8-1, et seq., NMSA 1978.
(c) To the extent this instrument constitutes a deed of trust, it is subject to
the New Mexico Deed of Trust Act, §48-10-1, et seq., NMSA 1978.
(d) To the extent this instrument constitutes a mortgage, the grant of the
mortgage is made with mortgage covenants and upon the statutory mortgage
condition, for the breach of which, except as otherwise provided herein, this
instrument is subject to foreclosure as provided by law.

22



--------------------------------------------------------------------------------



 



(e) For Security Agreement and Fixture Filing purposes, (i) the Debtor’s name is
HEP Pipeline, L.L.C., whose address is shown on the first page of this
instrument; (ii) the Secured Party’s name is Holly Corporation, whose address is
shown in Section 1.1(b) of this instrument; (iii) this instrument covers
materials, supplies, equipment, apparatus and other items that are, or are to
become, fixtures; and (iv) the real property to which such fixtures are related
is attached to this instrument as Exhibit A.
[SIGNATURE PAGE TO FOLLOW]

23



--------------------------------------------------------------------------------



 



     WITNESS THE EXECUTION HEREOF as of the date first above written.

            HEP PIPELINE, L.L.C.
      By:   HOLLY ENERGY PARTNERS —
OPERATING, L.P., its Sole Member             By:   /s/ David G. Blair        
David G. Blair,        Senior Vice President     

EMPLOYER IDENTIFICATION NUMBER OF GRANTOR:   71-0968296       ORGANIZATIONAL
NUMBER OF GRANTOR:   3814278

[Signature Page]

 



--------------------------------------------------------------------------------



 



      THE STATE OF TEXAS   §     § COUNTY OF DALLAS   §

     This instrument was acknowledged before me on February 29, 2008, by David
G. Blair, Senior Vice President of Holly Energy Partners — Operating, L.P., a
Delaware limited partnership, sole member of HEP Pipeline, L.L.C., a Delaware
limited liability company, on behalf of said limited liability company and
limited partnership.

         
 
      /s/ Julie H. Cooper
 
Notary Public, State of Texas
 
       
My Commission Expires:
        4-8-2009
 
       

[Acknowledgement Page]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PIPELINE FEE LAND
None.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
PIPELINE LEASES
Lease and Access Agreement of even date herewith between Navajo Refining
Company, L.L.C., as Lessor, and HEP Pipeline, L.L.C., as Lessee, relating to
certain land within the Artesia Refinery (as the same may from time to time be
amended, modified, supplemented, extended, renewed, restated, or replaced)
covering the following real property:
A TRACT OF LAND LOCATED IN SECTION 9, TOWNSHIP 17 SOUTH, RANGE 26 EAST,
N.M.P.M., EDDY COUNTY, NEW MEXICO, AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:
TRACT “A”
BEGINNING AT A POINT WHICH LIES N.00’07’08’E., 1942.1 FEET AND S.89’52’52E.,
1817.1 FEET FROM THE SOUTHWEST CORNER OF SAID SECTION 9; THENCE N.00’13’37’E.,
300.0 FEET; THENCE S.89’46’23’E., 360.0 FEET; THENCE S.00’13’37’W., 300.0 FEET;
THENCE N.89’45.23’W., 360.0 FEET TO THE POINT OF BEGINNING. SAID TRACT OF LAND
CONTAINING 2.4793 ACRES, MORE OR LESS.
TRACT “B”
BEGINNING AT A POINT WHICH LIES N.00’07’08’E., 1692.2 FEET AND S.89’52’52’E.,
1816.6 FEET FROM THE SOUTHWEST CORNER OF SAID SECTION 9; THENCE N.00’13’37’E.,
250.0 FEET; THENCE S.89’46’23’E., 360.0 FEET; THENCE S.00’13’37’W., 250.0 FEET;
THENCE N.89’46’23’W., 360.0 FEET TO THE POINT OF BEGINNING. SAID TRACT OF LAND
CONTAINING 2.0661 ACRES, MORE OR LESS.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
PIPELINE EASEMENTS

      Artesia Delivery System:   Eddy County, New Mexico

                                  State   County   Original Grantor   Original
Grantee   Document Type   Document Date   Recording Date   Book / Page  
 
                                Beeson to North Artesia Segment &
North Artesia to Evans Junction Segment

 
                               
New Mexico
  Eddy   Bureau of Land Management   Navajo Refining Company   Permit  
9/30/1997       NM-98343
 
                               
New Mexico
  Eddy   Bogle, LTD   Navajo Refining Company   ROW   8/22/1997   08/26/1997    
290 / 887  
 
                               
New Mexico
  Eddy   Eddy County Road Department   Navajo Pipeline Company   Permit  
8/25/1997       206 / RP-97-089
 
                               
New Mexico
  Eddy   State of New Mexico Commissioner of Public Lands   Navajo Refining
Company   ROW   9/23/1997         26317  
 
                               
New Mexico
  Eddy   Eddy County Road Department   Navajo Pipeline Company   Permit  
8/25/1997       232 / RP-97-091
 
                               
New Mexico
  Eddy   Eddy County Road Department   Navajo Pipeline Company   Permit  
8/25/1997       204 / RP-97-088
 
                               
New Mexico
  Eddy   Eddy County Road Department   Navajo Pipeline Company   Permit  
8/25/1997       229 / RP-97-090
 
                               
New Mexico
  Eddy   Bureau of Land Management   Continental Pipeline Company   Permit  
5/29/1965       NM-0557183
 
                               
New Mexico
  Eddy   Blaine Haines   Continental Pipe Line Company   ROW   4/7/1965  
4/29/1965     188 / 198  
 
                               
New Mexico
  Eddy   State of New Mexico Commissioner of Public Lands   Continental Pipe
Line
Company   ROW   5/11/1965       RW-16231
 
                               
New Mexico
  Eddy   Bogle, Ltd   Continental Pipe Line
Company   ROW   3/14/1966   4/8/1966     192 / 429  
 
                               
New Mexico
  Eddy   J.L. & Ethel Langford   Continental Pipe Line
Company   ROW   4/14/1965   5/3/1965     188 / 235  
 
                               
New Mexico
  Eddy   New Mexico State Highway   Continental Pipe Line
Company   Permit   5/14/1965   —   Permit No.
2-5345
Hwy. 360
 
                               
New Mexico
  Eddy   J.W. Meador   Continental Pipe Line
Company   ROW   4/6/1965   4/29/1965     188 / 196  

C-1



--------------------------------------------------------------------------------



 



                                  State   County   Original Grantor   Original
Grantee   Document Type   Document Date   Recording Date   Book / Page  
 
                                Barnsdall to North Artesia Segment

 
                               
New Mexico
  Eddy   General Land Office (United States Department of Interior)   Illinois
Pipeline Company   ROW   5/28/1928   —   LC-036453
 
                                Barsdall Jumper Line to 8” Lovington (aka
Intermediate Line)

 
                               
New Mexico
  Eddy   Bureau of Land Management   Navajo Refining Company   ROW   5/24/2002  
    No. 105996
 
                               
New Mexico
  Eddy   Bureau of Land Management   Navajo Refining Company   ROW   10/4/1996  
    No. 96607
 
                               
New Mexico
  Eddy   State of New Mexico Commissioner of Public Lands   Navajo Pipeline
Company   ROW   5/31/2001       No. 27745
 
                                Artesia Station to North Artesia Segment

 
                               
New Mexico
  Eddy   General Land Office (United States Department of Interior)   Illinois
Pipeline Company   ROW   5/28/1928   —   LC-036453
 
                                Abo Station to Evans Junction

 
                               
New Mexico
  Eddy   Bureau of Land Management   Navajo Refining Company   ROW + Station
Site   10/19/1998   —   NM-100652
 
                                Evans Junction (Slaughter/Badluck Junction) to
City of Artesia Segment

 
                               
New Mexico
  Eddy   A.B. Coll Jr. & Kathleen B. Coll, Husband & Wife   Navajo Refining
Company, Inc.   ROW   12/30/1982   3/30/1983     255 / 1309  
 
                               
New Mexico
  Eddy   County of Eddy   Navajo Refining Company   Permit   6/30/1998      
RP-98-102
 
                               
New Mexico
  Eddy   Chase Farms   Navajo Refining Company   ROW   7/13/1998   7/20/1998    
323 / 943  
 
                               
New Mexico
  Eddy   New Mexico State Highway
Department   Navajo Refining Company   Permit   7/16/1998         2-13046  
 
                               
New Mexico
  Eddy   Vance Haldeman, a single
man, Victor Haldeman   Navajo Refining Company   ROW   7/16/1998   7/20/1998    
323 / 953  
 
                               
New Mexico
  Eddy   Vance Haldeman, a single
man, Victor Haldeman   Navajo Refining Company, Inc.   ROW   7/1/1998   7/9/1998
    323 / 956  
 
                               
New Mexico
  Eddy   New Mexico State Highway
Department   Navajo Refining Company   Permit   7/16/1998         2-13047  
 
                               
New Mexico
  Eddy   Gracie K. Haines Living Trust by M.L. Haines, trustee   Navajo Refining
Company   ROW   7/6/1998   7/13/1998     323 / 125  

C-2



--------------------------------------------------------------------------------



 



                                  State   County   Original Grantor   Original
Grantee   Document Type   Document Date   Recording Date   Book / Page  
 
                               
New Mexico
  Eddy   Gracie K. Haines Living Trust by M.L. Haines, trustee   Navajo Refining
Company   ROW   6/17/1998   7/9/1998     322 / 953  
 
                               
New Mexico
  Eddy   Higgins Trust, Inc. By: William P. Edwards, President   Navajo Refining
Company   ROW   6/29/1998   7/9/1998     322 / 950  
 
                               
New Mexico
  Eddy   Albert P. Bach, a married man   Navajo Refining Company   ROW  
6/23/1998   1/7/1999     339 / 1157  
 
                               
New Mexico
  Eddy   Albert P. Bach, a married man   Navajo Refining Company   ROW  
6/29/1998   1/7/1999     339 / 1154  
 
                               
New Mexico
  Eddy   Emil P. Bach, Jr.   Navajo Refining Company   ROW   6/23/1998  
7/9/1998     322 / 947  
 
                               
New Mexico
  Eddy   Gladys C. Kepple Estate, et al   Navajo Refining Company   ROW  
6/15/1998
7/19/1998
7/23/1998
7/21/1998
6/16/1998
7/27/1998
6/7/1999
7/29/1998
7/21/1998
7/7/1998   7/9/1998
7/31/1998
7/31/1998
7/31/1998
7/9/1998
9/28/1998
6/15/1999
9/28/1998
7/31/1998
7/31/1998     322 / 929
324 / 1020
324 / 1014
324 / 1008
322 / 935
330 / 222
353 / 1175
330 / 228
324 / 1002
324 / 996  
 
                               
New Mexico
  Eddy   County of Eddy   Navajo Refining Company   Permit   6/30/1998      
RP-98-103
 
                               
New Mexico
  Eddy   Harvey D. Howard and Jane Howard   Navajo Refining Company   ROW  
6/16/1998   7/9/1998     322 / 944  
 
                               
New Mexico
  Eddy   William Elmers Jeffers, St. a/k/a W.E. Jeffers   Navajo Refining
Company   ROW   6/26/1998   7/9/1998     322 / 941  
 
                               
New Mexico
  Eddy   Chase Oil Corporation By: Mack C. Chase   Navajo Refining Company   ROW
  7/13/1998   7/20/1998     323 / 965  
 
                               
New Mexico
  Eddy   Jeff D. Bell and Juhree Bell   Navajo Refining Company   ROW   6/5/1998
  6/15/1998     320 / 680  
 
                               
New Mexico
  Eddy   United States Department of the Interior   Navajo Refining Co.   ROW  
7/8/1998       NM-100652
 
                               
New Mexico
  Eddy   State of New Mexico   Navajo Refining Company   ROW   10/19/1998      
  26649  
 
                               
New Mexico
  Eddy   County of Eddy   Navajo Refining Company   Permit   6/30/1998      
RP-98-104
 
                               
New Mexico
  Eddy   County of Eddy   Navajo Refining Company   Permit   6/30/1998      
RP-98-105
 
                                Artesia to Badluck Segment

 
                               
New Mexico
  Eddy   Bureau of Land Management   Holly Energy Partners L.P.   ROW   6/7/2006
  —   BCM-NM-115944
 
                               
New Mexico
  Eddy   State of New Mexico   Holly Energy Partners, LP   ROW   6/26/2006   —  
RW-29955

C-3



--------------------------------------------------------------------------------



 



                                  State   County   Original Grantor   Original
Grantee   Document Type   Document Date   Recording Date   Book / Page  
 
                               
New Mexico
  Eddy   Bogle LTD   Holly Energy Partners L.P.   ROW   4/10/2006   4/27/2006  
  641 / 485  
 
                               
New Mexico
  Eddy   County of Eddy   Holly Energy Partners LP   ROW   6/13/2006   —  
RP-06-070:
Co. Rd.
#206
 
                               
New Mexico
  Eddy   County of Eddy   Holly Energy Partners LP   ROW   6/13/2006   —  
RP-06-071:
Co. Rd. #s
225 + 226
 
                               
New Mexico
  Eddy   County of Eddy   Navajo Refining Co.   ROW   7/8/1998   —   NM-100652

      Roswell Jet Fuel Pipeline:   Eddy County, New Mexico

                              State   County   Original Grantor   Original
Grantee   Document Type   Document Date   Recording Date   Book / Page  
 
                           
New Mexico
  Eddy   City of Artesia       Road Crossings            
 
                           
New Mexico
  Eddy   State of New Mexico       Road Crossings            
 
                           
New Mexico
  Eddy   Eddy County
Commissioners   Aztec Pipe Line
Company   Blanket Permit   5/26/1960        
 
                           
New Mexico
  Eddy   Alta Hillard   Aztec Pipe Line
Company   ROW   6/22/1960   11/14/1960   166 / 145
 
                           
New Mexico
  Eddy   Atchinson, Topeka and Santa Fe Railway Company   Navajo Refining
Company   Permit   5/11/1987       Contract No. 112788
 
                           
New Mexico
  Eddy   New Mexico State
Highway Department   Aztec Pipe Line
Company   Permit   6/24/1960       St. Hwy. 350 & 351 No. 3783
 
                           
New Mexico
  Eddy   Tracy L Kinnibrugh and Tammy D. Kinnibrugh   Navajo Refining
Company   Cathodic Easement   11/17/1998   11/17/1998   335 / 107
 
                           
New Mexico
  Eddy   New Mexico State
Highway Department   Aztec Pipe Line
Company   Permit   6/20/1960       St. Hwy. 350 (Parallels)

C-4



--------------------------------------------------------------------------------



 



      Station Sites (Tankage)   Eddy County, New Mexico

                              State   County   Original Grantor   Original
Grantee   Document Type   Document Date   Recording Date   Book / Page  
 
                            Abo Station

 
                           
New Mexico
  Eddy   Bureau of Land Management   Navajo Refining
Company   Truck Unloading &
Tanks Facility   6/7/1988   —   NM-72671 w/
amendment
 
                            Artesia Station

 
                           
New Mexico
  Eddy   State of New Mexico   New Mexico Pipeline
Company   Deed ROW   5/21/1926   —   RW Deed No. 314
 
                            Barnsdall Station

 
                           
New Mexico
  Eddy   Bureau of Land Management   Navajo Pipeline Co.   ROW/ Temp. Use Permit
  10/4/1996   —   NM-96607
 
                            Beeson Station

 
                           
New Mexico
  Eddy   Bureau of Land Management   Malco Refineries, Inc.   ROW + Plant  
1/1/1952   —   NM-06130
 
                            Henshaw Station

 
                           
New Mexico
  Eddy   Bureau of Land Management   Navajo Refining Co.   Pipeline & Station
Grant   2/27/2001   —   NM-105028

      Crude Gathering Lines (steel)   Eddy County, New Mexico

                              State   County   Original Grantor   Original
Grantee   Document Type   Document Date   Recording Date   Book / Page  
 
                            Abo Station to BP Sweet Segment

 
                           
New Mexico
  Eddy   State of New Mexico   Navajo Refining
Company   Station Site/Business
Lease   2/14/1995   —   BL-875
 
                           
New Mexico
  Eddy   State of New Mexico   Navajo Refining Co.   ROW   2/4/1974   —  
RW-18440
 
                           
New Mexico
  Eddy   Bureau of Land Management   Navajo Refining
Company   ROW   5/8/1974       NM-20261

C-5



--------------------------------------------------------------------------------



 



                              State   County   Original Grantor   Original
Grantee   Document Type   Document Date   Recording Date   Book / Page  
 
                            Maljamar Park to Beeson Station Segment

 
                           
New Mexico
  Eddy   Bureau of Land Management   Continental Pipe
Line Company   ROW   6/20/1963   —   NM-0349783
 
                           
New Mexico
  Eddy   Bureau of Land Management   Valley Gas
Corporation   ROW   2/21/1956   —   NM-029234
 
                           
New Mexico
  Eddy   Bureau of Land Management   Artesia Pipeline
Company   ROW   10/5/1954   —   NM-015544
 
                            Artesia Station to Abo Trunk Line Segment

 
                           
New Mexico
  Eddy   State of New Mexico   New Mexico Pipeline
Company   ROW   5/21/1926       RW Deed No. 314

C-6



--------------------------------------------------------------------------------



 



EXHIBIT D
PIPELINE IMPROVEMENTS

•    A six-inch, 11 mile line running from Beeson, Eddy County, New Mexico, to
N. Artesia, Eddy County, New Mexico;   •    A 4/6-inch, seven mile line running
from Barnsdall, Eddy County, New Mexico, to N. Artesia, Eddy County, New Mexico;
  •    An eight-inch, two mile line running from the Barnsdall jumper line in
Eddy County, New Mexico, to the Lovington line in Eddy County, New Mexico;   • 
  A four-inch, four mile line running from Artesia St., Eddy County, New Mexico,
to N. Artesia, Eddy County, New Mexico;   •    An eight-inch, six mile line
running from N. Artesia, Eddy County, New Mexico, to Evans Junction, Eddy
County, New Mexico;   •    A six-inch, 1.2 mile line running from Abo, Eddy
County, New Mexico, to Evans Junction, Eddy County, New Mexico;   •    An
eight-inch, 11.5 mile line from Evans Junction, Eddy County, New Mexico, to
Artesia, Eddy County, New Mexico;   •    A 12-inch, 13 mile line from Artesia,
Eddy County, New Mexico, to Bad Luck, Eddy County, New Mexico;   •    A
four-inch, 36 mile line running from Artesia, Eddy County, New Mexico, to
Roswell, Chaves County, New Mexico Abo Station, including all tanks, pump
stations and other associated equipment, including without limitation Tank 1007,
Eddy County, New Mexico;   •    Artesia Station including all tanks, pump
stations and other associated equipment, including without limitation Tank 970,
Eddy County, New Mexico;   •    Barnsdall Station including all tanks, pump
stations and other associated equipment, including without limitation Tank 1028,
Eddy County, New Mexico;   •    Beeson Station including all tanks, pump
stations and other associated equipment, including without limitation Tanks 972
and 973, Eddy County, New Mexico;   •    Henshaw Station including all tanks,
pump stations and other associated equipment, including without limitation Tanks
1048 and 1049, Eddy County, New Mexico;   •    A four-inch, 1.2 mile line
running from Abo Station, Eddy County, New Mexico, to BP Sweet system, Eddy
County, New Mexico;

D-1



--------------------------------------------------------------------------------



 



•    A six-inch, 6.5 mile line running from Artesia Station, Eddy County, New
Mexico, to Abo Trunk line, Eddy County, New Mexico;   •    A four-inch,
approximately 14 mile line running from Maljamar Park, Lea County, New Mexico,
to Beeson Station, Eddy County, New Mexico;   •    Barnsdall Station lease
connection lines, Eddy County, New Mexico;   •    Beeson Station lease
connection lines, Eddy County, New Mexico;   •    Burton Flats lease connection
lines, Eddy County, New Mexico;   •    Abo Station lease connection lines, Eddy
County, New Mexico;   •    Artesia Station lease connection lines, Eddy County,
New Mexico;   •    Eagle lease connection lines, Eddy County, New Mexico.

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
PIPELINE CONTRACTS
None.

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
PIPELINE PERMITS
To the extent assignable, all permits, licenses, certificates, authorizations,
registrations, orders, waivers, variances and approvals now or hereafter granted
by any Governmental Entity to Grantor or its predecessors in interest pertaining
solely to the ownership or operation of the Pipelines.

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
PIPELINES

•    A six-inch, 11 mile line running from Beeson, Eddy County, New Mexico, to
N. Artesia, Eddy County, New Mexico;   •    A 4/6-inch, seven mile line running
from Barnsdall, Eddy County, New Mexico, to N. Artesia, Eddy County, New Mexico;
  •    An eight-inch, two mile line running from the Barnsdall jumper line in
Eddy County, New Mexico, to the Lovington line in Eddy County, New Mexico;   • 
  A four-inch, four mile line running from Artesia St., Eddy County, New Mexico,
to N. Artesia, Eddy County, New Mexico;   •    An eight-inch, six mile line
running from N. Artesia, Eddy County, New Mexico, to Evans Junction, Eddy
County, New Mexico;   •    A six-inch, 1.2 mile line running from Abo, Eddy
County, New Mexico, to Evans Junction, Eddy County, New Mexico;   •    An
eight-inch, 11.5 mile line from Evans Junction, Eddy County, New Mexico, to
Artesia, Eddy County, New Mexico;   •    A 12-inch, 13 mile line from Artesia,
Eddy County, New Mexico, to Bad Luck, Eddy County, New Mexico;   •    A
four-inch, 36 mile line running from Artesia, Eddy County, New Mexico, to
Roswell, Chaves County, New Mexico Abo Station, including all tanks, pump
stations and other associated equipment, including without limitation Tank 1007,
Eddy County, New Mexico;   •    A four-inch, 1.2 mile line running from Abo
Station, Eddy County, New Mexico, to BP Sweet system, Eddy County, New Mexico;  
•    A six-inch, 6.5 mile line running from Artesia Station, Eddy County, New
Mexico, to Abo Trunk line, Eddy County, New Mexico;   •    A four-inch,
approximately 14 mile line running from Maljamar Park, Lea County, New Mexico,
to Beeson Station, Eddy County, New Mexico;   •    Barnsdall Station lease
connection lines, Eddy County, New Mexico;   •    Beeson Station lease
connection lines, Eddy County, New Mexico;   •    Burton Flats lease connection
lines, Eddy County, New Mexico;

G-1



--------------------------------------------------------------------------------



 



•    Abo Station lease connection lines, Eddy County, New Mexico;   •    Artesia
Station lease connection lines, Eddy County, New Mexico;   •    Eagle lease
connection lines, Eddy County, New Mexico.

G-2



--------------------------------------------------------------------------------



 



ATTACHMENT 1
FORM OF SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
After recording, return to:
Vinson & Elkins L.L.P.
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attention: Christopher J. Dewar
SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
     This Subordination, Non-Disturbance and Attornment Agreement (this
“Agreement”) is executed effective as of February 29, 2008, among Union Bank of
California, N.A., in its capacity as administrative agent (or any assignee of or
successor to such administrative agent) under the Credit Agreement (as defined
below) and on behalf of the Credit Parties (as defined below) (“Administrative
Agent”), and Holly Corporation, a Delaware corporation (“Holly”).
RECITALS:
     A. Holly Energy Partners — Operating, L.P., a Delaware limited partnership
(“Operating”), the financial institutions party thereto from time to time
(individually, a “Financial Institution” and collectively, the “Financial
Institutions”), the Financial Institutions issuing letters of credit thereunder
from time to time, if any (individually, an “Issuing Bank” and collectively, the
“Issuing Banks”), the Financial Institutions or any affiliate thereof that have
entered into hedging arrangements with Operating or any subsidiary thereof from
time to time (individually, a “Swap Counterparty” and collectively, the “Swap
Counterparties” and, together with Administrative Agent, the Financial
Institutions and the Issuing Banks, being collectively referred to herein as the
“Credit Parties”) are parties to that certain Amended and Restated Credit
Agreement dated as of August 27, 2007 (as heretofore and hereafter renewed,
extended, amended, supplemented, replaced, modified and/or restated from time to
time, the “Credit Agreement”).
     B. The Financial Institutions are the present owners and holders of certain
promissory notes dated February 25, 2008, executed by Operating and payable to
the order of each such Financial Institution (as heretofore and hereafter
renewed, extended, amended, supplemented, replaced, modified, and/or restated
from time to time and together with any additional notes issued under or
pursuant to the Credit Agreement, the “Notes”). Administrative Agent, for the
ratable benefit of the Credit Parties, is the beneficiary of that certain Line
of Credit Mortgage, Security Agreement, Assignment of Rents and Leases, Fixture
Filing and Financing Statement dated effective as of February 29, 2008 and that
certain Line of Credit Leasehold Mortgage, Security Agreement, Assignment of
Rents and Leases, Fixture Filing, and Financing Statement dated effective as of
February 29, 2008 (as heretofore and hereafter renewed,

Attachment 1-1



--------------------------------------------------------------------------------



 



extended, amended, supplemented, replaced, modified, and/or restated from time
to time, collectively, the “Senior Mortgages”), and the secured party under
certain other security agreements and documents entered into in connection with
the Credit Agreement (as heretofore and hereafter renewed, extended, amended,
supplemented, replaced, modified, and/or restated from time to time, the
“Security Instruments” and, together with the Credit Agreement, the Notes, the
Senior Mortgages and any other documents, instruments and agreements executed
and/or delivered in connection with the Credit Agreement, collectively, the
“Senior Loan Documents”).
     C. Pursuant to the Senior Loan Documents and to secure the Notes and the
other Secured Obligations (as defined in the Senior Mortgages), HEP Pipeline,
L.L.C., a Delaware limited liability company (“Grantor”) and a subsidiary of
Holly Energy Partners, L.P., a Delaware limited partnership (“HEP”) granted a
security interest and mortgage lien to or for the benefit of Administrative
Agent, covering the right, title and interest of Grantor in certain property
described in Exhibits A through G attached hereto (the “Property”).
     D. Holly is the current owner of certain rights and interests under and
pursuant to the provisions of that certain Pipelines and Tankage Agreement dated
effective as of February 29, 2008 by and among Holly, Navajo Pipeline Co., L.P.,
a Delaware limited partnership, Navajo Refining Company, L.L.C., a Delaware
limited liability company, Woods Cross Refining Company, L.L.C., a Delaware
limited liability company, HEP, Operating, Grantor and HEP Woods Cross, L.L.C.,
a Delaware limited liability company, (together with any amendments,
restatements or modifications from time to time made thereto, the “Pipelines
Agreement”).
     E. Holly is the current beneficiary of certain liens and security interests
in a portion of the Property (the “Subordinated Liens”) under and pursuant to
the provisions of that certain Mortgage, Line of Credit Mortgage and Deed of
Trust (with Security Agreement and Financing Statement) (the “Holly Mortgage”)
dated effective as of February 29, 2008 executed by Grantor to John N.
Patterson, Trustee, for the benefit of Holly, securing the Obligations (as
defined in the Holly Mortgage and referred to herein as the “HEP Obligations”),
such Holly Mortgage being recorded (or to be recorded) in various counties in
the State of New Mexico.
     F. Holly has agreed to subordinate its Subordinated Lien under the Holly
Mortgage (but not, pursuant to this Agreement, any of its rights and interests
under the Pipelines Agreement) to (i) the Senior Mortgages and the other Senior
Loan Documents, and (ii) any other mortgage, deed of trust or security
instrument granted by a Purchaser (as defined in Section 3 below) or any
subsequent purchaser of any portion of the Mortgaged Property (as heretofore and
hereafter renewed, extended, amended, supplemented, replaced, modified, and/or
restated from time to time, a “Future Senior Mortgage”) that secures debt and
obligations of, and other extensions of credit to, such Purchaser or purchaser
(together with the Secured Obligations (as defined in the Senior Mortgages),
referred to herein as the “Senior Secured Obligations”) and Administrative Agent
has agreed that it and any such Purchaser at foreclosure of a Senior Mortgage
shall recognize and not disturb or extinguish the Holly Mortgage, all on the
terms and conditions hereinafter set forth.

Attachment 1-2



--------------------------------------------------------------------------------



 



AGREEMENTS:
     NOW, THEREFORE, in consideration of Ten Dollars ($10) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Administrative Agent and Holly hereby covenant and agree as
follows:
     1. Subordination of Holly Mortgage.
          (a) Subject to the provisions of Section 3 and Section 4 hereof, the
Subordinated Liens of Holly under the Holly Mortgage and all of the terms,
covenants and provisions of the Holly Mortgage, and all rights, remedies and
options of Holly thereunder, are and shall at all times continue to be subject,
subordinate and inferior in all respects to the Senior Loan Documents and any
Future Senior Mortgage and to the liens and security interests thereof and to
all amendments, modifications, and replacements thereof, with the same force and
effect as if the Senior Loan Documents, or if applicable, the Future Senior
Mortgage, had been executed, delivered and recorded prior to the execution,
delivery and recordation of the Holly Mortgage. This Agreement is not intended,
and shall not be construed, to (i) subordinate the rights and interests of Holly
under the Pipelines Agreement (including Holly’s right to quiet enjoyment under
the Pipelines Agreement or any claims, remedies or damages that may be due or
available to, or become due or available to, Holly under the Pipelines
Agreement), or (ii) subordinate the Holly Mortgage to any mortgage, deed of
trust, assignment, security agreement, financing statement or other security
document, other than, with respect to clause (ii), the Senior Loan Documents and
the Future Senior Mortgage. Nothing in this Agreement shall impair, as between
HEP, Operating, Grantor or any other Partnership Entity (as defined in the
Pipelines Agreement), on the one hand, and Holly, on the other hand, the
obligations of HEP, Operating, Grantor and any such other Partnership Entity,
which are absolute and unconditional, to perform the HEP Obligations in
accordance with their terms.
          (b) Notwithstanding anything herein or in the Holly Mortgage to the
contrary, Holly hereby acknowledges and agrees, and Grantor by its consent to
this Agreement acknowledges and agrees, that (i) in the event that any of the
terms or provisions of this Agreement conflict with any terms or provisions of
the Holly Mortgage, the terms or provisions of this Agreement shall govern and
control for all purposes; and (ii) without the written prior consent of the
Administrative Agent or the beneficiary of any Future Senior Mortgage (together
with the Credit Parties, the “Senior Beneficiaries”), neither Holly nor Grantor
(nor any future owner of the Mortgaged Property) will amend, revise, supplement,
replace, restate, or otherwise modify the Holly Mortgage if such amendment,
revision, supplement, replacement, restatement or other modification would be
materially adverse to the rights of any Senior Beneficiary.
     2. Relative Rights and Priorities. Subject to the provisions of Section 1,
Section 3 and Section 4 hereof:
          (a) Until the Senior Secured Obligations have been indefeasibly paid
in full, all commitments to extend credit under the Credit Agreement (or if
applicable, any agreement governing obligations secured by a Future Senior
Mortgage) have terminated, and all letters of credit issued thereunder have been
terminated and returned (the “Senior Obligations Payment Date”), Holly will not
(i) commence any foreclosure (whether a judicial foreclosure or non-

Attachment 1-3



--------------------------------------------------------------------------------



 



judicial foreclosure) of the Holly Mortgage, (ii) accept a deed or assignment in
lieu of foreclosure, (iii) otherwise exercise any of its rights or remedies
under the Holly Mortgage, or (iv) take any Enforcement Action.
          (b) Holly agrees that, until the Senior Obligations Payment Date has
occurred:
               (i) it will not take or cause to be taken any action, the purpose
or effect of which is to make any Subordinated Lien pari passu with or senior
to, or to give Holly any preference or priority relative to, the liens and
security interests with respect to the Senior Secured Obligations;
               (ii) it will not oppose, object to, interfere with, hinder or
delay, in any manner, whether by judicial proceedings (including without
limitation the filing of an Insolvency Proceeding (as herein defined)) or
otherwise, any foreclosure, sale, lease, exchange, transfer or other disposition
of the Mortgaged Property (as defined in the Holly Mortgage and with the same
meaning herein as therein defined) by any of the Senior Beneficiaries or any
other Enforcement Action taken by or on behalf of any of the Senior
Beneficiaries;
               (iii) it has no right to (a) direct any of the Senior
Beneficiaries to exercise any right, remedy or power with respect to the
Mortgaged Property or pursuant to the Senior Loan Documents or any Future Senior
Mortgage or (b) consent or object to the exercise by any of the Senior
Beneficiaries of any right, remedy or power with respect to the Mortgaged
Property or pursuant to the Senior Loan Documents or any Future Senior Mortgage
or to the timing or manner in which any such right is exercised or not exercised
(or, to the extent they may have any such right described in this clause (iii),
whether as a junior lien creditor or otherwise, they hereby irrevocably waive
such right);
               (iv) it will not institute any suit or other proceeding or assert
in any suit, Insolvency Proceeding or other proceeding any claim against any of
the Senior Beneficiaries seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and none of the Senior
Beneficiaries shall be liable for any action taken or omitted to be taken by any
of the Senior Beneficiaries with respect to the Mortgaged Property or pursuant
to the Senior Loan Documents or any Future Senior Mortgage; and
               (v) the Senior Beneficiaries shall have the prior right to
collect and receive any and all proceeds which may be paid or distributed in
respect of the Mortgaged Property in any Insolvency Proceeding or otherwise
arising from any sale or other disposition of the Mortgaged Property.
          (c) Until the Senior Obligations Payment Date has occurred, Holly
agrees that it shall not, in, or in connection with, any Insolvency Proceeding,
file any pleadings or motions, take any position at any hearing or proceeding of
any nature, or otherwise take any action whatsoever, in each case, that is
inconsistent with the terms or spirit of, or intent of the parties with respect
to, this Agreement, including, without limitation, with respect to the
determination of any liens or claims held by any of the Senior Beneficiaries
(including the validity and enforceability thereof) or the value of any claims
of such parties under the United States Bankruptcy Code or otherwise; provided
that Holly may file a proof of claim in an Insolvency

Attachment 1-4



--------------------------------------------------------------------------------



 



Proceeding, subject to the limitations contained in this Agreement and only if
consistent with the terms and the limitations imposed hereby; provided further,
that if no proof of claim is filed in any Insolvency Proceeding with respect to
the HEP Obligations by the 10th day prior to the bar date for such proof of
claim, the Senior Beneficiaries may (but shall have no duty or obligation to),
after notice to Holly, file such proof of claim, provided that the foregoing
shall not confer to any Senior Beneficiary the right to vote on behalf of Holly
in any insolvency proceeding.
          (d) Until the Senior Obligations Payment Date has occurred, whether or
not an Insolvency Proceeding has been commenced by or against the owner of the
Mortgaged Property, any of the Senior Beneficiaries shall have the exclusive
right to take and continue any Enforcement Action with respect to the Mortgaged
Property, without any consultation with or consent of Holly. Upon the occurrence
and during the continuance of a default or an event of default under the Senior
Loan Documents or any Future Senior Mortgage, any of the Senior Beneficiaries
may take and continue any Enforcement Action with respect to the Senior Secured
Obligations and the Mortgaged Property in such order and manner as they may
determine in their sole discretion.
          (e) To the extent required, Holly hereby consents to the liens and
security interests created by the Senior Mortgages and any Future Senior
Mortgage, and Holly shall not object to or contest, or support any other person
or entity in contesting or objecting to, in any proceeding (including without
limitation, any Insolvency Proceeding), the validity, extent, perfection,
priority or enforceability of any lien or security interest in the Mortgaged
Property granted in favor of any of the Senior Beneficiaries. Notwithstanding
any failure by any of the Senior Beneficiaries or Holly or their respective
representatives to perfect their liens in the Mortgaged Property or any
avoidance, invalidation or subordination by any third party or court of
competent jurisdiction of the liens in the Mortgaged Property granted in favor
of any of the Senior Beneficiaries or Holly, the priority and rights as between
any of the Senior Beneficiaries and Holly and its representatives with respect
to the Mortgaged Property shall be as set forth herein.
     As used in this Section 2, the following terms shall have the following
meanings:
     “Enforcement Action” means any demand for payment or acceleration thereof,
the bringing of any lawsuit or other proceeding, the exercise of any rights and
remedies, directly or indirectly, with respect to any Mortgaged Property, any
enforcement or foreclosure of any lien or security interest, any sale in lieu of
foreclosure, the taking of possession, exercise of any offset, repossession,
garnishment, sequestration or execution, any collection of any Mortgaged
Property, any notice to account debtors on any Mortgaged Property or the
commencement or prosecution of enforcement of any of the rights and remedies
under the Senior Loan Documents or applicable law, including without limitation
the exercise of any rights of set-off or recoupment, and the exercise of any
rights or remedies of a secured creditor under the uniform commercial code of
any applicable jurisdiction, under the United States Bankruptcy Code, as amended
from time to time or otherwise; provided, that, neither the exercise or
enforcement by Holly of its rights under the Pipelines Agreement, nor the filing
of a proof of claim in an Insolvency Proceeding, shall constitute an Enforcement
Action.

Attachment 1-5



--------------------------------------------------------------------------------



 



     “Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the United States
Bankruptcy Code, as amended from time to time or any similar federal, state or
foreign bankruptcy, insolvency, reorganization, receivership or similar law.
     3. Recognition and Non-Disturbance of Holly Mortgage. If Administrative
Agent, any other Credit Party or any other person (Administrative Agent, any
other Credit Party or such other person being herein called a “Purchaser”) shall
become the owner of any part of the Property by reason of the foreclosure
(whether a judicial foreclosure or non-judicial foreclosure) of a Senior
Mortgage or the acceptance of a deed or assignment in lieu of foreclosure or
otherwise (any of such being herein called a “Foreclosure Event”), then for so
long as the Pipelines Agreement is in effect, the Purchaser shall (i) recognize
the Holly Mortgage, and the Holly Mortgage shall not be terminated or affected
thereby, but shall continue in full force and effect upon all of the terms,
covenants and conditions set forth in the Holly Mortgage, and (ii) be bound by
and subject to all of the terms, provisions, covenants and conditions of the
Holly Mortgage; provided, that, the Holly Mortgage shall be subordinated to any
Future Senior Mortgage, regardless of whether such Future Senior Mortgage is a
direct replacement of an existing Senior Mortgage or Security Instrument, and
any such Future Senior Mortgage shall be considered a “Senior Mortgage” for
purposes of this Agreement and the Holly Mortgage. Administrative Agent shall
not claim, or seek adjudication, that the Holly Mortgage has been terminated or
otherwise adversely affected by any Foreclosure Event.
     4. Pipelines Agreement. Administrative Agent recognizes and confirms that
the Pipelines Agreement, and the rights and interests of Holly thereunder, shall
in no way be restricted, limited or otherwise affected by this Agreement, the
Holly Mortgage, the Senior Mortgages, any Future Senior Mortgage, the Security
Instruments or any liens or security interests thereof; provided, however, that,
Holly agrees that nothing in the Pipelines Agreement shall (a) prevent any
Purchaser or subsequent purchaser from owning or operating the Mortgaged
Property, so long as such Purchaser or subsequent purchaser shall have assumed,
and be in compliance with, the Partnership Entities’ (as defined in the
Pipelines Agreement) obligations under the Pipelines Agreement and shall have
executed an “SNDA” as defined in, and in accordance with, Article 6 of the Holly
Mortgage, or (b) be deemed to invalidate or require the release of any Senior
Beneficiary’s liens in the Mortgaged Property in connection with the exercise by
Holly of a purchase option under the Pipelines Agreement or otherwise. Holly
shall not amend, modify or supplement the Pipelines Agreement without the prior
written consent of the Majority Banks (as defined in the Credit Agreement);
provided, that, such amendments, modifications or supplements may be made
without the consent of the Majority Banks if such amendments, modifications or
supplements (i) individually or in the aggregate, are not materially adverse to
the rights of the Administrative Agent or the Financial Institutions, and
(ii) individually or in the aggregate, do not materially decrease the economic
benefit that Operating would have otherwise received pursuant to such agreement.
Administrative Agent, both for itself and for any Purchaser, further agrees that
upon any Foreclosure Event, the Pipelines Agreement shall not be terminated or
affected thereby, nor shall Holly’s right to ship or store petroleum products
through the pipelines or in the terminals, respectively, constituting a portion
of the Property in accordance with the provisions of the Pipelines Agreement (or
any other rights of Holly under the Pipelines Agreement) be affected or
disturbed because of the Foreclosure

Attachment 1-6



--------------------------------------------------------------------------------



 



Event, but rather the Pipelines Agreement shall continue in full force and
effect as direct obligations between the Purchaser and Holly, upon all of the
terms, covenants and conditions set forth in the Pipelines Agreement. Neither
Administrative Agent nor any Purchaser shall claim, or seek adjudication, that
the Pipelines Agreement has been terminated or otherwise adversely affected by
any Foreclosure Event. Notwithstanding the foregoing, in the event that the
Pipelines Agreement is rejected in bankruptcy or is otherwise terminated, the
Purchaser shall, promptly upon request by Holly, enter into a Pipelines
Agreement with Holly on substantially the same terms (and with tariffs and
minimum volumes commensurate with those then applicable under the Pipelines
Agreement) and conditions as the rejected or terminated Pipelines Agreement, but
having a term commencing on the date on which Purchaser acquired title to any
portion of the Property. The immediately preceding sentence shall be deemed to
be a covenant running with the land and shall be binding on any person or entity
that acquires title to all or party of the Property by, through or under a
Senior Mortgage.
     5. Attornment With Respect to the Pipelines Agreement. Upon the occurrence
of any Foreclosure Event, Holly shall attorn to the Purchaser, the Purchaser
shall accept such attornment, and the Purchaser and Holly shall be bound to each
other under all of the terms, provisions, covenants and conditions of the
Pipelines Agreement; provided, that, except for Holly’s express rights and
remedies under the Pipelines Agreement, in no event shall the Purchaser be
liable for any act, omission, default, misrepresentation, or breach of warranty
of HEP, Grantor or any other Partnership Entity (as defined in the Pipelines
Agreement) (or any owner of the Mortgaged Property prior to such Purchaser) or
obligations accruing prior to Purchaser’s actual ownership of the Property. The
provisions of this Agreement regarding attornment by Holly shall be
self-operative and effective without the necessity of execution of any new
document on the part of any party hereto or the respective heirs, legal
representatives, successors or assigns of any such party. Holly agrees, however,
to execute and deliver upon the request of Purchaser, any instrument or
certificate which in the reasonable judgment of Purchaser may be necessary or
appropriate to evidence such attornment.
     6. Estoppel Certificate. Holly agrees to execute and deliver from time to
time, upon the request of any of the Senior Beneficiaries, a certificate
regarding the status of the Pipelines Agreement, consisting of statements, if
true (or if not, specifying why not), (a) that the Pipelines Agreement is in
full force and effect, (b) the date through which payments have been paid,
(c) the date of the commencement of the term of the Pipelines Agreement, (d) the
nature of any amendments or modifications of the Pipelines Agreement, (e) to
Holly’s actual knowledge without investigation, no default, or state of facts
which with the passage of time or notice (or both) would constitute a default,
exists under the Pipelines Agreement, (f) to Holly’s actual knowledge without
investigation, no setoffs, recoupments, estoppels, claims or counterclaims exist
against HEP or any other Partnership Entity (as defined in the Pipelines
Agreement) under the Pipelines Agreement, and (g) such other factual matters as
may be reasonably requested.
     7. [Intentionally Omitted].
     8. Reliance on Notices. Grantor agrees that Holly may rely upon any and all
notices from Administrative Agent or any Purchaser, even if such conflict with
notices from Grantor.

Attachment 1-7



--------------------------------------------------------------------------------



 



     9. Notices. All notices, consents and other communications pursuant to the
provisions of this Agreement shall be in writing and shall be sent by
(a) registered or certified mail, postage prepaid, return receipt requested,
(b) nationally recognized overnight delivery service, or (c) telecopier,
addressed as follows:

          If to Administrative Agent:   Union Bank of California, N.A.     445
South Figueroa Street, 15th Floor     Los Angeles, California 90071
 
  Attention:   Sean Murphy
 
  Telecopy:   (213) 236-6823
 
        If to Holly:   Holly Corporation     100 Crescent Court, Suite 1600    
Dallas, Texas 75201-6927
 
  Attention:   General Counsel
 
  Telecopy:   (214) 871-3523

Notice sent by registered or certified mail, postage prepaid, return receipt
requested, shall be deemed given and received on the third Business Day
(hereinafter defined) after being deposited in the United States mail, notice
sent by nationally recognized overnight delivery service shall be deemed given
in conformity with this paragraph and received on the first Business Day after
being deposited with such delivery service, and notice given by telecopier shall
be deemed given and received upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
Business Day after receipt if not received during the recipient’s normal
business hours. Each party may designate a change of address by notice to the
other party. “Business Day” means a day upon which commercial banks are not
authorized or required by law to close in Dallas, Texas.
     10. Binding Effect. This Agreement shall be binding upon Administrative
Agent, Holly and any Purchaser and inure to the benefit of the Senior
Beneficiaries and Holly and their respective successors and assigns. Grantor has
assigned to Administrative Agent its rights hereunder, and the Partnership
Entities (as defined in the Pipelines Agreement) have assigned to Administrative
Agent their rights under the Pipelines Agreement by way of a collateral
assignment. The parties agree that any person that shall become the owner of any
of the rights of Grantor hereunder, or any of the rights of such Partnership
Entities under the Pipelines Agreement by reason of foreclosure (whether a
judicial foreclosure or non-judicial foreclosure and including, without
limitation, Administrative Agent) or the acceptance of a deed or assignment in
lieu of foreclosure or otherwise shall (a) have the same rights as Grantor
hereunder, and such Partnership Entities under the Pipelines Agreement,
including, without limitation, under this Section 10, and (b) be bound by and
subject to all of the terms, provisions, covenants and conditions of this
Agreement.
     11. General Definitions. The term “Administrative Agent” as used herein
shall include the successors and assigns of Administrative Agent. The term “HEP”
as used herein shall include the successors and assigns of HEP under the
Pipelines Agreement, but shall not mean or include Administrative Agent. The
term “Property” as used herein shall mean the Property, the improvements now or
hereafter located thereon and the estates therein encumbered

Attachment 1-8



--------------------------------------------------------------------------------



 



by the Senior Mortgages. The term “Holly” as used herein shall include the
successors and assigns of Holly hereunder and under the Pipelines Agreement
including, without limitation, any Holly Successor.
     12. Modifications. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto.
     13. Governing Law. This Agreement shall be governed by and construed under
the laws of the State in which the Property is located.
     14. Duplicate Originals; Counterparts. This Agreement may be executed in
any number of duplicate originals and each duplicate original shall be deemed to
be an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of such
together shall constitute a single Agreement.
     15. Further Assurances. Without unreasonable delay and to the extent
requested by HEP, subject to Section 4 hereof and Article 6 of the Holly
Mortgage, Holly will enter into new Subordination, Non-Disturbance and
Attornment Agreements, if necessary or advisable, to facilitate the extension,
amendment, supplement, restatement, replacement or refinancing of the
indebtedness under the Credit Agreement.
[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

Attachment 1-9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

          ADMINISTRATIVE AGENT:   UNION BANK OF CALIFORNIA, N.A., as
Administrative Agent
      By:           Name:           Title:         HOLLY:  HOLLY CORPORATION
      By:           Bruce R. Shaw        Senior Vice President
and Chief Financial Officer   

Attachment 1-10



--------------------------------------------------------------------------------



 



         

GRANTOR’S CONSENT
     The undersigned hereby consents to the foregoing Subordination,
Non-Disturbance and Attornment Agreement and, without limitation, agrees to the
provisions of Section 1 thereof.

            HEP PIPELINE, L.L.C.
      By:   HOLLY ENERGY PARTNERS — OPERATING, L.P., its Sole Member          
By:           David G. Blair,        Senior Vice President   

Attachment 1-11



--------------------------------------------------------------------------------



 



     
THE STATE OF TEXAS
  §
 
  §
COUNTY OF DALLAS
  §

     THIS INSTRUMENT was acknowledged before me
on                                         , 2008 by          ,
                                of Union Bank of California, N.A., a national
banking association, as Administrative Agent, on behalf of such banking
association.
                                                            
My Commission Expires

     
 
   
 
  Notary Public in and for the State of Texas
 
   
 
   
 
  Printed Name of Notary

Attachment 1-12



--------------------------------------------------------------------------------



 



     
THE STATE OF TEXAS
  §
 
  §
COUNTY OF DALLAS
  §

     THIS INSTRUMENT was acknowledged before me
on                                         , 2008 by Bruce R. Shaw, Senior Vice
President and Chief Financial Officer of Holly Corporation, a Delaware
corporation , on behalf of such corporation.
                                                            
My Commission Expires

     
 
   
 
  Notary Public in and for the State of Texas
 
   
 
   
 
  Printed Name of Notary

Attachment 1-13



--------------------------------------------------------------------------------



 



     
THE STATE OF TEXAS
  §
 
  §
COUNTY OF DALLAS
  §

     This instrument was acknowledged before me
on                                         , 2008, by David G. Blair, Senior
Vice President of Holly Energy Partners — Operating, L.P., a Delaware limited
partnership, sole member of HEP Pipeline, L.L.C., a Delaware limited liability
company, on behalf of said limited liability company and limited partnership.
                                                            
My Commission Expires

     
 
   
 
  Notary Public in and for the State of Texas
 
   
 
   
 
  Printed Name of Notary

Attachment 1-14



--------------------------------------------------------------------------------



 



EXHIBIT A
PIPELINE FEE LAND
None.

Attachment 1-15



--------------------------------------------------------------------------------



 



EXHIBIT B
PIPELINE LEASES
Lease and Access Agreement of even date herewith between Navajo Refining
Company, L.L.C., as Lessor, and HEP Pipeline, L.L.C., as Lessee, relating to
certain land within the Artesia Refinery (as the same may from time to time be
amended, modified, supplemented, extended, renewed, restated, or replaced)
covering the following real property:

    A TRACT OF LAND LOCATED IN SECTION 9, TOWNSHIP 17 SOUTH, RANGE 26 EAST,
N.M.P.M., EDDY COUNTY, NEW MEXICO, AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:       TRACT “A”       BEGINNING AT A POINT WHICH LIES N.00’07’08’E.,
1942.1 FEET AND S.89’52’52E., 1817.1 FEET FROM THE SOUTHWEST CORNER OF SAID
SECTION 9; THENCE N.00’13’37’E., 300.0 FEET; THENCE S.89’46’23’E., 360.0 FEET;
THENCE S.00’13’37’W., 300.0 FEET; THENCE N.89’45.23’W., 360.0 FEET TO THE POINT
OF BEGINNING. SAID TRACT OF LAND CONTAINING 2.4793 ACRES, MORE OR LESS.      
TRACT “B”       BEGINNING AT A POINT WHICH LIES N.00’07’08’E., 1692.2 FEET AND
S.89’52’52’E., 1816.6 FEET FROM THE SOUTHWEST CORNER OF SAID SECTION 9; THENCE
N.00’13’37’E., 250.0 FEET; THENCE S.89’46’23’E., 360.0 FEET; THENCE
S.00’13’37’W., 250.0 FEET; THENCE N.89’46’23’W., 360.0 FEET TO THE POINT OF
BEGINNING. SAID TRACT OF LAND CONTAINING 2.0661 ACRES, MORE OR LESS.

Attachment 1-16



--------------------------------------------------------------------------------



 



EXHIBIT C
PIPELINE EASEMENTS

      Artesia Delivery System:   Eddy County, New Mexico

                                              Document   Document   Recording  
  State   County   Original Grantor   Original Grantee   Type   Date   Date  
Book / Page   Beeson to North Artesia Segment &
North Artesia to Evans Junction Segment

 
                           
New Mexico
  Eddy   Bureau of Land Management   Navajo Refining Company   Permit  
9/30/1997       NM-98343
 
                           
New Mexico
  Eddy   Bogle, LTD   Navajo Refining Company   ROW   8/22/1997   08/26/1997  
290 / 887
 
                           
New Mexico
  Eddy   Eddy County Road Department   Navajo Pipeline Company   Permit  
8/25/1997       206 /
RP-97-089
 
                           
New Mexico
  Eddy   State of New Mexico Commissioner of Public Lands   Navajo Refining
Company   ROW   9/23/1997       26317
 
                           
New Mexico
  Eddy   Eddy County Road Department   Navajo Pipeline Company   Permit  
8/25/1997       232 /
RP-97-091
 
                           
New Mexico
  Eddy   Eddy County Road Department   Navajo Pipeline Company   Permit  
8/25/1997       204 /
RP-97-088
 
                           
New Mexico
  Eddy   Eddy County Road Department   Navajo Pipeline Company   Permit  
8/25/1997       229 /
RP-97-090
 
                           
New Mexico
  Eddy   Bureau of Land Management   Continental Pipeline
Company   Permit   5/29/1965       NM-0557183
 
                           
New Mexico
  Eddy   Blaine Haines   Continental Pipe Line
Company   ROW   4/7/1965   4/29/1965   188 / 198
 
                           
New Mexico
  Eddy   State of New Mexico Commissioner of Public Lands   Continental Pipe
Line
Company   ROW   5/11/1965       RW-16231
 
                           
New Mexico
  Eddy   Bogle, Ltd   Continental Pipe Line
Company   ROW   3/14/1966   4/8/1966   192 / 429
 
                           
New Mexico
  Eddy   J.L. & Ethel Langford   Continental Pipe Line
Company   ROW   4/14/1965   5/3/1965   188 / 235
 
                           
New Mexico
  Eddy   New Mexico State Highway   Continental Pipe Line
Company   Permit   5/14/1965   —   Permit No.
2-5345
Hwy. 360
 
                           
New Mexico
  Eddy   J.W. Meador   Continental Pipe Line
Company   ROW   4/6/1965   4/29/1965   188 / 196

Attachment 1-17



--------------------------------------------------------------------------------



 



                                              Document   Document   Recording  
  State   County   Original Grantor   Original Grantee   Type   Date   Date  
Book / Page  
 
                            Barnsdall to North Artesia Segment

 
                           
New Mexico
  Eddy   General Land Office (United States Department of Interior)   Illinois
Pipeline
Company   ROW   5/28/1928   —   LC-036453
 
                            Barsdall Jumper Line to 8” Lovington (aka
Intermediate Line)

 
                           
New Mexico
  Eddy   Bureau of Land Management   Navajo Refining Company   ROW   5/24/2002  
    No. 105996
 
                           
New Mexico
  Eddy   Bureau of Land Management   Navajo Refining Company   ROW   10/4/1996  
    No. 96607
 
                           
New Mexico
  Eddy   State of New Mexico Commissioner of Public Lands   Navajo Pipeline
Company   ROW   5/31/2001       No. 27745
 
                            Artesia Station to North Artesia Segment

 
                           
New Mexico
  Eddy   General Land Office (United States Department of Interior)   Illinois
Pipeline
Company   ROW   5/28/1928   —   LC-036453
 
                            Abo Station to Evans Junction

 
                           
New Mexico
  Eddy   Bureau of Land Management   Navajo Refining Company   ROW +
Station Site   10/19/1998   —   NM-100652
 
                            Evans Junction (Slaughter/Badluck Junction) to City
of Artesia Segment

 
                           
New Mexico
  Eddy   A.B. Coll Jr. & Kathleen B. Coll, Husband & Wife   Navajo Refining
Company, Inc.   ROW   12/30/1982   3/30/1983   255 / 1309
 
                           
New Mexico
  Eddy   County of Eddy   Navajo Refining Company   Permit   6/30/1998      
RP-98-102
 
                           
New Mexico
  Eddy   Chase Farms   Navajo Refining Company   ROW   7/13/1998   7/20/1998  
323 / 943
 
                           
New Mexico
  Eddy   New Mexico State Highway
Department   Navajo Refining Company   Permit   7/16/1998       2-13046
 
                           
New Mexico
  Eddy   Vance Haldeman, a single
man, Victor Haldeman   Navajo Refining Company   ROW   7/16/1998   7/20/1998  
323 / 953
 
                           
New Mexico
  Eddy   Vance Haldeman, a single
man, Victor Haldeman   Navajo Refining Company, Inc.   ROW   7/1/1998   7/9/1998
  323 / 956
 
                           
New Mexico
  Eddy   New Mexico State Highway
Department   Navajo Refining Company   Permit   7/16/1998       2-13047
 
                           
New Mexico
  Eddy   Gracie K. Haines Living Trust by M.L. Haines, trustee   Navajo Refining
Company   ROW   7/6/1998   7/13/1998   323 / 125

Attachment 1-18



--------------------------------------------------------------------------------



 



                                              Document   Document   Recording  
  State   County   Original Grantor   Original Grantee   Type   Date   Date  
Book / Page  
New Mexico
  Eddy   Gracie K. Haines Living Trust by M.L. Haines, trustee   Navajo Refining
Company   ROW   6/17/1998   7/9/1998   322 / 953
 
                           
New Mexico
  Eddy   Higgins Trust, Inc. By: William P. Edwards, President   Navajo Refining
Company   ROW   6/29/1998   7/9/1998   322 / 950
 
                           
New Mexico
  Eddy   Albert P. Bach, a married man   Navajo Refining Company   ROW  
6/23/1998   1/7/1999   339 / 1157
 
                           
New Mexico
  Eddy   Albert P. Bach, a married man   Navajo Refining Company   ROW  
6/29/1998   1/7/1999   339 / 1154
 
                           
New Mexico
  Eddy   Emil P. Bach, Jr.   Navajo Refining Company   ROW   6/23/1998  
7/9/1998   322 / 947
 
                           
New
  Eddy   Gladys C. Kepple Estate,   Navajo Refining Company   ROW   6/15/1998  
7/9/1998   322 / 929
Mexico 
      et al            7/19/1998   7/31/1998   324 / 1020
 
                  7/23/1998   7/31/1998   324 / 1014
 
                  7/21/1998   7/31/1998   324 / 1008
 
                  6/16/1998   7/9/1998   322 / 935
 
                  7/27/1998   9/28/1998   330 / 222
 
                  6/7/1999   6/15/1999   353 / 1175
 
                  7/29/1998   9/28/1998   330 / 228
 
                  7/21/1998   7/31/1998   324 / 1002
 
                  7/7/1998   7/31/1998   324 / 996
 
                           
New Mexico
  Eddy   County of Eddy   Navajo Refining Company   Permit   6/30/1998      
RP-98-103
 
                           
New Mexico
  Eddy   Harvey D. Howard and Jane Howard   Navajo Refining Company   ROW  
6/16/1998   7/9/1998   322 / 944
 
                           
New Mexico
  Eddy   William Elmers Jeffers, St. a/k/a W.E. Jeffers   Navajo Refining
Company   ROW   6/26/1998   7/9/1998   322 / 941
 
                           
New Mexico
  Eddy   Chase Oil Corporation By: Mack C. Chase   Navajo Refining Company   ROW
  7/13/1998   7/20/1998   323 / 965
 
                           
New Mexico
  Eddy   Jeff D. Bell and Juhree Bell   Navajo Refining Company   ROW   6/5/1998
  6/15/1998   320 / 680
 
                           
New Mexico
  Eddy   United States Department of the Interior   Navajo Refining Co.   ROW  
7/8/1998       NM-100652
 
                           
New Mexico
  Eddy   State of New Mexico   Navajo Refining Company   ROW   10/19/1998      
26649
 
                           
New Mexico
  Eddy   County of Eddy   Navajo Refining Company   Permit   6/30/1998      
RP-98-104
 
                           
New Mexico
  Eddy   County of Eddy   Navajo Refining Company   Permit   6/30/1998      
RP-98-105
 
                            Artesia to Badluck Segment

 
                           
New Mexico
  Eddy   Bureau of Land Management   Holly Energy Partners L.P.   ROW   6/7/2006
  —   BCM-NM-
115944
 
                           
New Mexico
  Eddy   State of New Mexico   Holly Energy Partners,
LP   ROW   6/26/2006   —   RW-29955

Attachment 1-19



--------------------------------------------------------------------------------



 



                                              Document   Document   Recording  
  State   County   Original Grantor   Original Grantee   Type   Date   Date  
Book / Page  
 
                           
New Mexico
  Eddy   Bogle LTD   Holly Energy Partners L.P.   ROW   4/10/2006   4/27/2006  
641 / 485
 
                           
New Mexico
  Eddy   County of Eddy   Holly Energy Partners LP   ROW   6/13/2006   —  
RP-06-070:
Co. Rd. #206
 
                           
New Mexico
  Eddy   County of Eddy   Holly Energy Partners LP   ROW   6/13/2006   —  
RP-06-071:
Co. Rd. #s 225 + 226
 
                           
New Mexico
  Eddy   County of Eddy   Navajo Refining Co.   ROW   7/8/1998   —   NM-100652

      Roswell Jet Fuel Pipeline:   Eddy County, New Mexico

                                              Document   Document   Recording  
  State   County   Original Grantor   Original Grantee   Type   Date   Date  
Book / Page  
 
                           
New Mexico
  Eddy   City of Artesia       Road Crossings            
 
                           
New Mexico
  Eddy   State of New Mexico       Road Crossings            
 
                           
New Mexico
  Eddy   Eddy County
Commissioners   Aztec Pipe Line
Company   Blanket Permit   5/26/1960        
 
                           
New Mexico
  Eddy   Alta Hillard   Aztec Pipe Line
Company   ROW   6/22/1960   11/14/1960   166 / 145
 
                           
New Mexico
  Eddy   Atchinson, Topeka and Santa Fe Railway Company   Navajo Refining
Company   Permit   5/11/1987       Contract No. 112788
 
                           
New Mexico
  Eddy   New Mexico State
Highway Department   Aztec Pipe Line
Company   Permit   6/24/1960       St. Hwy. 350 & 351 No. 3783
 
                           
New Mexico
  Eddy   Tracy L Kinnibrugh and Tammy D. Kinnibrugh   Navajo Refining
Company   Cathodic Easement   11/17/1998   11/17/1998   335 / 107
 
                           
New Mexico
  Eddy   New Mexico State
Highway Department   Aztec Pipe Line
Company   Permit   6/20/1960       St. Hwy. 350 (Parallels)

Attachment 1-20



--------------------------------------------------------------------------------



 



      Station Sites (Tankage)   Eddy County, New Mexico

                                              Document   Document   Recording  
  State   County   Original Grantor   Original Grantee   Type   Date   Date  
Book / Page  
 
                            Abo Station

 
                           
New Mexico
  Eddy   Bureau of Land Management   Navajo Refining
Company   Truck Unloading &
Tanks Facility   6/7/1988   —   NM-72671 w/
amendment
 
                            Artesia Station
 
                           
New Mexico
  Eddy   State of New Mexico   New Mexico Pipeline
Company   Deed ROW   5/21/1926   —   RW Deed No. 314
 
                            Barnsdall Station
 
                           
New Mexico
  Eddy   Bureau of Land Management   Navajo Pipeline Co.   ROW/ Temp. Use Permit
  10/4/1996   —   NM-96607
 
                            Beeson Station
 
                           
New Mexico
  Eddy   Bureau of Land Management   Malco Refineries, Inc.   ROW + Plant  
1/1/1952   —   NM-06130
 
                            Henshaw Station
 
                           
New Mexico
  Eddy   Bureau of Land Management   Navajo Refining Co.   Pipeline & Station
Grant   2/27/2001   —   NM-105028

      Crude Gathering Lines (steel)   Eddy County, New Mexico

                                              Document   Document   Recording  
  State   County   Original Grantor   Original Grantee   Type   Date   Date  
Book / Page  
 
                            Abo Station to BP Sweet Segment
 
                           
New Mexico
  Eddy   State of New Mexico   Navajo Refining
Company   Station Site/Business
Lease   2/14/1995   —   BL-875
 
                           
New Mexico
  Eddy   State of New Mexico   Navajo Refining Co.   ROW   2/4/1974   —  
RW-18440
 
                           
New Mexico
  Eddy   Bureau of Land Management   Navajo Refining
Company   ROW   5/8/1974       NM-20261

Attachment 1-21



--------------------------------------------------------------------------------



 



                                              Document   Document   Recording  
  State   County   Original Grantor   Original Grantee   Type   Date   Date  
Book / Page  
 
                            Maljamar Park to Beeson Station Segment

 
                           
New Mexico
  Eddy   Bureau of Land Management   Continental Pipe
Line Company   ROW   6/20/1963   —   NM-0349783
 
                           
New Mexico
  Eddy   Bureau of Land Management   Valley Gas
Corporation   ROW   2/21/1956   —   NM-029234
 
                           
New Mexico
  Eddy   Bureau of Land Management   Artesia Pipeline
Company   ROW   10/5/1954   —   NM-015544
 
                            Artesia Station to Abo Trunk Line Segment

 
                           
New Mexico
  Eddy   State of New Mexico   New Mexico Pipeline
Company   ROW   5/21/1926       RW Deed No. 314

Attachment 1-22



--------------------------------------------------------------------------------



 



EXHIBIT D
PIPELINE IMPROVEMENTS

•   A six-inch, 11 mile line running from Beeson, Eddy County, New Mexico, to N.
Artesia, Eddy County, New Mexico;   •   A 4/6-inch, seven mile line running from
Barnsdall, Eddy County, New Mexico, to N. Artesia, Eddy County, New Mexico;   •
  An eight-inch, two mile line running from the Barnsdall jumper line in Eddy
County, New Mexico, to the Lovington line in Eddy County, New Mexico;   •   A
four-inch, four mile line running from Artesia St., Eddy County, New Mexico, to
N. Artesia, Eddy County, New Mexico;   •   An eight-inch, six mile line running
from N. Artesia, Eddy County, New Mexico, to Evans Junction, Eddy County, New
Mexico;   •   A six-inch, 1.2 mile line running from Abo, Eddy County, New
Mexico, to Evans Junction, Eddy County, New Mexico;   •   An eight-inch, 11.5
mile line from Evans Junction, Eddy County, New Mexico, to Artesia, Eddy County,
New Mexico;   •   A 12-inch, 13 mile line from Artesia, Eddy County, New Mexico,
to Bad Luck, Eddy County, New Mexico;   •   A four-inch, 36 mile line running
from Artesia, Eddy County, New Mexico, to Roswell, Chaves County, New Mexico Abo
Station, including all tanks, pump stations and other associated equipment,
including without limitation Tank 1007, Eddy County, New Mexico;   •   Artesia
Station including all tanks, pump stations and other associated equipment,
including without limitation Tank 970, Eddy County, New Mexico;   •   Barnsdall
Station including all tanks, pump stations and other associated equipment,
including without limitation Tank 1028, Eddy County, New Mexico;   •   Beeson
Station including all tanks, pump stations and other associated equipment,
including without limitation Tanks 972 and 973, Eddy County, New Mexico;   •  
Henshaw Station including all tanks, pump stations and other associated
equipment, including without limitation Tanks 1048 and 1049, Eddy County, New
Mexico;   •   A four-inch, 1.2 mile line running from Abo Station, Eddy County,
New Mexico, to BP Sweet system, Eddy County, New Mexico;

Attachment 1-23



--------------------------------------------------------------------------------



 



•   A six-inch, 6.5 mile line running from Artesia Station, Eddy County, New
Mexico, to Abo Trunk line, Eddy County, New Mexico;   •   A four-inch,
approximately 14 mile line running from Maljamar Park, Lea County, New Mexico,
to Beeson Station, Eddy County, New Mexico;   •   Barnsdall Station lease
connection lines, Eddy County, New Mexico;   •   Beeson Station lease connection
lines, Eddy County, New Mexico;   •   Burton Flats lease connection lines, Eddy
County, New Mexico;   •   Abo Station lease connection lines, Eddy County, New
Mexico;   •   Artesia Station lease connection lines, Eddy County, New Mexico;  
•   Eagle lease connection lines, Eddy County, New Mexico.

Attachment 1-24



--------------------------------------------------------------------------------



 



EXHIBIT E
PIPELINE CONTRACTS
None.

Attachment 1-25



--------------------------------------------------------------------------------



 



EXHIBIT F
PIPELINE PERMITS
To the extent assignable, all permits, licenses, certificates, authorizations,
registrations, orders, waivers, variances and approvals now or hereafter granted
by any Governmental Entity to Grantor or its predecessors in interest pertaining
solely to the ownership or operation of the Pipelines.

Attachment 1-26



--------------------------------------------------------------------------------



 



EXHIBIT G
PIPELINES

•   A six-inch, 11 mile line running from Beeson, Eddy County, New Mexico, to N.
Artesia, Eddy County, New Mexico;   •   A 4/6-inch, seven mile line running from
Barnsdall, Eddy County, New Mexico, to N. Artesia, Eddy County, New Mexico;   •
  An eight-inch, two mile line running from the Barnsdall jumper line in Eddy
County, New Mexico, to the Lovington line in Eddy County, New Mexico;   •   A
four-inch, four mile line running from Artesia St., Eddy County, New Mexico, to
N. Artesia, Eddy County, New Mexico;   •   An eight-inch, six mile line running
from N. Artesia, Eddy County, New Mexico, to Evans Junction, Eddy County, New
Mexico;   •   A six-inch, 1.2 mile line running from Abo, Eddy County, New
Mexico, to Evans Junction, Eddy County, New Mexico;   •   An eight-inch, 11.5
mile line from Evans Junction, Eddy County, New Mexico, to Artesia, Eddy County,
New Mexico;   •   A 12-inch, 13 mile line from Artesia, Eddy County, New Mexico,
to Bad Luck, Eddy County, New Mexico;   •   A four-inch, 36 mile line running
from Artesia, Eddy County, New Mexico, to Roswell, Chaves County, New Mexico Abo
Station, including all tanks, pump stations and other associated equipment,
including without limitation Tank 1007, Eddy County, New Mexico;   •   A
four-inch, 1.2 mile line running from Abo Station, Eddy County, New Mexico, to
BP Sweet system, Eddy County, New Mexico;   •   A six-inch, 6.5 mile line
running from Artesia Station, Eddy County, New Mexico, to Abo Trunk line, Eddy
County, New Mexico;   •   A four-inch, approximately 14 mile line running from
Maljamar Park, Lea County, New Mexico, to Beeson Station, Eddy County, New
Mexico;   •   Barnsdall Station lease connection lines, Eddy County, New Mexico;
  •   Beeson Station lease connection lines, Eddy County, New Mexico;   •  
Burton Flats lease connection lines, Eddy County, New Mexico;

Attachment 1-27



--------------------------------------------------------------------------------



 



•   Abo Station lease connection lines, Eddy County, New Mexico;   •   Artesia
Station lease connection lines, Eddy County, New Mexico;   •   Eagle lease
connection lines, Eddy County, New Mexico.

Attachment 1-28